Exhibit 10.3

SECOND AMENDED AND RESTATED

PATENT AND TRADEMARK SECURITY AGREEMENT

SECOND AMENDED AND RESTATED PATENT AND TRADEMARK SECURITY AGREEMENT (this
“Agreement”) dated as of March 25, 2014 among GAMESTOP CORP., a corporation
organized under the laws of the State of Delaware having a place of business at
625 Westport Parkway, Grapevine, Texas 76051, as Lead Borrower; the Subsidiary
Borrowers party hereto (together with the Lead Borrower, individually, a
“Grantor” and collectively, the “Grantors”); and BANK OF AMERICA, N.A., a
national banking association, as administrative agent and collateral agent (in
such capacities, the “Agent”) for the Credit Parties, in consideration of the
mutual covenants contained herein and benefits to be derived herefrom.

WITNESSETH:

WHEREAS, the Lead Borrower and certain of the Grantors, among others, have
entered into (i) that certain Amended and Restated Credit Agreement, dated as of
January 4, 2011 (as amended and in effect on and prior to the date hereof, the
“Existing Credit Agreement”) by, among others, the Lead Borrower, the other
Borrowers party thereto, the “Lenders” as defined therein, Bank of America, N.A.
as “Administrative Agent” and “Collateral Agent”, Wells Fargo Capital Finance,
LLC, as “Syndication Agent”, and U.S. Bank National Association and Regions
Bank, as “Co-Documentation Agents”, (ii) that certain Amended and Restated
Security Agreement, dated as of January 4, 2011 (as amended and in effect on and
prior to the date hereof, the “Existing Security Agreement”) by and among such
Grantors and Bank of America, N.A., as “Collateral Agent”, and (iii) that
certain Amended and Restated Patent and Trademark Security Agreement, dated as
of January 4, 2011 (as amended and in effect on and prior to the date hereof,
the “Existing IP Security Agreement”) by and among such Grantors and Bank of
America, N.A., as “Collateral Agent”, pursuant to which such Grantors have
granted a security interest to the Agent in the IP Collateral (as defined in the
Existing IP Security Agreement) to secure the Secured Obligations (as defined in
the Existing Security Agreement); and

WHEREAS, contemporaneously herewith, the Grantors and the Agent, among others,
are amending and restating the Existing Credit Agreement in its entirety
pursuant to that certain Second Amended and Restated Credit Agreement dated as
of even date herewith (as such may be amended, modified, supplemented or
restated hereafter, the “Credit Agreement”) by and between, among others,
(i) the Grantors, as Borrowers, (ii) the Lenders named therein, (iii) the Agent,
and (iv) Bank of America, N.A., as Issuing Bank; and

WHEREAS, contemporaneously herewith, the Grantors and the Agent are amending and
restating the Existing Security Agreement in its entirety pursuant to that
certain Second Amended and Restated Security Agreement dated as of even date
herewith (as such may be amended, modified, supplemented or restated hereafter,
the “Security Agreement”) by and among the Grantors and the Agent; and



--------------------------------------------------------------------------------

WHEREAS, the obligations of the Lenders to make Loans and of the Issuing Bank to
issue Letters of Credit under the Credit Agreement are each conditioned upon,
among other things, the execution and delivery by the Grantors of an agreement
in the form hereof to secure the Secured Obligations (as defined in the Security
Agreement).

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in this Agreement, and for good and valuable consideration, the receipt of
which is hereby acknowledged, the undersigned hereby agree that the Existing IP
Security Agreement shall be amended and restated in its entirety to read as
follows (it being agreed that this Agreement shall not be deemed to evidence or
result in a novation under the Existing IP Security Agreement):

SECTION 1

Definitions

1.1 Generally. Unless the context otherwise requires, all capitalized terms used
but not defined herein shall have the meanings set forth in the Credit Agreement
or the Security Agreement, as applicable, and all references to the UCC shall
mean the Uniform Commercial Code as in effect from time to time in the State of
New York; provided, however, that if a term is defined in Article 9 of the UCC
differently than in another Article thereof, the term shall have the meaning set
forth in Article 9, and provided further that if by reason of mandatory
provisions of law, perfection, or the effect of perfection or non-perfection, of
the security interest in any IP Collateral or the availability of any remedy
hereunder is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than New York, “UCC” means the Uniform Commercial Code as in
effect in such other jurisdiction for purposes of the provisions hereof relating
to such perfection or effect of perfection or non-perfection or availability of
such remedy, as the case may be.

1.2 Definition of Certain Terms Used Herein. As used herein, the following terms
shall have the following meanings:

(a) “Intellectual Property” shall have the meaning assigned to such term in
Section 3 hereof.

(b) “IP Collateral” shall have the meaning assigned to such term in Section 2
hereof.

(c) “Licenses” shall mean, collectively, the Patent Licenses and Trademark
Licenses.

(d) “Patents” shall mean all letters patent and applications for letters patent
of each Grantor, and the inventions and improvements therein disclosed, and any
and all divisions, reissues and continuations of said letters patent including,
without limitation the patents listed on EXHIBIT A annexed hereto and made a
part hereof.

 

2



--------------------------------------------------------------------------------

(e) “Patent Licenses” shall mean all agreements, whether written or oral,
providing for the grant by or to any Grantor of any right to manufacture, use or
sell any invention covered by a Patent, including, without limitation, the
agreements listed on EXHIBIT A annexed hereto and made a part hereof.

(f) “PTO” shall mean the United States Patent and Trademark Office or any other
federal governmental agency which may hereafter perform its functions.

(g) “Trademarks” shall mean all trademarks, trade names, corporate names,
company names, business names, fictitious business names, trade dress, trade
styles, service marks, designs, logos and other source or business identifiers
of each Grantor, whether registered or unregistered, including, without
limitation, the trademarks listed on EXHIBIT B annexed hereto and made a part
hereof, together with all registrations and recordings thereof, all applications
in connection therewith, and any goodwill of the business connected with, and
symbolized by, any of the foregoing.

(h) “Trademark Licenses” shall mean all agreements, whether written or oral,
providing for the grant by or to any Grantor of any right to use any Trademark,
including, without limitation, the agreements listed on EXHIBIT B annexed hereto
and made a part hereof.

1.3 Rules of Interpretation. The rules of interpretation specified in Sections
1.2 through 1.6 of the Credit Agreement shall be applicable to this Agreement.

SECTION 2

Security Interest

In furtherance and as confirmation of the Security Interest granted by the
Grantors to the Agent (for the ratable benefit of the Credit Parties) under the
Security Agreement, and as further security for the payment or performance, as
the case may be, in full of the Secured Obligations, each Grantor hereby
ratifies such Security Interest and grants to the Agent (for the ratable benefit
of the Credit Parties) a continuing security interest, with a power of sale
(which power of sale shall be exercisable only following the occurrence of an
Event of Default), in all of the present and future right, title and interest of
the Grantors in and to the following property, and each item thereof, whether
now owned or existing or hereafter acquired or arising, together with all
products, proceeds, substitutions, and accessions of or to any of the following
property (collectively, the “IP Collateral”):

(a) All Patents and Patent Licenses.

(b) All Trademarks and Trademark Licenses.

(c) All renewals of any of the foregoing.

 

3



--------------------------------------------------------------------------------

(d) All General Intangibles connected with the use of, or related to, any and
all Intellectual Property (including, without limitation, all goodwill of the
Grantors and their business, products and services appurtenant to, associated
with, or symbolized by, any and all Intellectual Property and the use thereof).

(e) All income, royalties, damages and payments now and hereafter due and/or
payable under and with respect to any of the foregoing, including, without
limitation, payments under all Licenses entered into in connection therewith and
damages and payments for past or future infringements or dilutions thereof.

(f) The right to sue for past, present and future infringements and dilutions of
any of the foregoing.

(g) All of the Grantors’ rights corresponding to any of the foregoing throughout
the world.

SECTION 3

Protection of Intellectual Property By Grantors

Except as set forth below in this Section 3, the Grantors shall undertake the
following with respect to each of the items respectively described in Sections
2(a), (b), (c), and (d) (collectively, the “Intellectual Property”):

3.1 Pay all renewal fees and other fees and costs associated with maintaining
the Intellectual Property and with the processing of the Intellectual Property
and take all other reasonable and necessary steps to maintain each registration
of the Intellectual Property.

3.2 Take all actions reasonably necessary to prevent any of the Intellectual
Property from becoming forfeited, abandoned, dedicated to the public,
invalidated or impaired in any way.

3.3 At the Grantors’ sole cost, expense, and risk, pursue the prompt, diligent
processing of each application for registration which is the subject of the
security interest created herein and not abandon or delay any such efforts.

3.4 At the Grantors’ sole cost, expense, and risk, take any and all action which
the Grantors reasonably deem appropriate under the circumstances to protect the
Intellectual Property from infringement, misappropriation or dilution,
including, without limitation, the prosecution and defense of infringement
actions.

Notwithstanding the foregoing, so long as no Event of Default has occurred and
is continuing, and no Material Adverse Effect would result therefrom, no Grantor
shall have an obligation to use or to maintain any Intellectual Property
(i) that relates solely to any product that has been discontinued, abandoned or
terminated, and (ii) that has been replaced with Intellectual Property
substantially similar to the Intellectual Property that may be abandoned or
otherwise

 

4



--------------------------------------------------------------------------------

become invalid, so long as the failure to use or maintain such Intellectual
Property does not materially adversely affect the validity of such replacement
Intellectual Property and so long as such replacement Intellectual Property is
subject to the lien created by this Agreement.

SECTION 4

Grantors’ Representations and Warranties

The Grantors represent and warrant that:

4.1 EXHIBIT A is a true, correct and complete list of all Patents and Patent
Licenses owned by the Grantors as of the date hereof.

4.2 EXHIBIT B is a true, correct and complete list of all Trademarks and
Trademark Licenses owned by the Grantors as of the date hereof.

4.3 Except as set forth in EXHIBITS A and B, none of the Intellectual Property
is the subject of any licensing or franchise agreement pursuant to which any
Grantor is the licensor or franchisor.

4.4 All IP Collateral is, and shall remain, free and clear of all Liens,
encumbrances, or security interests in favor of any Person, other than Permitted
Encumbrances and Liens in favor of the Agent.

4.5 Each Grantor owns, or is licensed to use, all Intellectual Property
necessary for the conduct of its business as currently conducted. No material
claim has been asserted and is pending by any Person challenging or questioning
the use by any Grantor of any of the Intellectual Property owned by any Grantor
or the validity or effectiveness of any of the Intellectual Property owned by
any Grantor, nor does any Grantor know of any valid basis for any such claim,
except as otherwise set forth in the Credit Agreement. To the knowledge of the
Grantors, the use by the Grantors of the Intellectual Property does not infringe
the rights of any Person in any material respect. No holding, decision or
judgment has been rendered by any Governmental Authority which would limit,
cancel or question the validity of, or any Grantor’s rights in, any Intellectual
Property in any respect that could reasonably be expected to have a Material
Adverse Effect on the business or the property of any Grantor.

4.6 The Grantors shall give the Agent written notice (with reasonable detail)
within ten (10) days following the occurrence of any of the following:

(a) The Grantors’ obtaining rights to, and filing applications for registration
of, any new Intellectual Property, or otherwise acquiring ownership of any newly
registered Intellectual Property (other than the Grantors’ right to sell
products containing the trademarks of others in the ordinary course of the
Grantors’ business).

 

5



--------------------------------------------------------------------------------

(b) The Grantors’ becoming entitled to the benefit of any registered
Intellectual Property whether as licensee or licensor (other than the Grantors’
right to sell products containing the trademarks of others in the ordinary
course of the Grantors’ business).

(c) The Grantors’ entering into any new Licenses.

(d) The Grantors’ knowing or having reason to know, that any application or
registration relating to any material Intellectual Property may become
forfeited, abandoned or dedicated to the public, or of any adverse determination
or development (including, without limitation, the institution of, or any such
determination or development in, any proceeding in the PTO or any court or
tribunal) regarding the Grantors’ ownership of, or the validity of, any material
Intellectual Property or the Grantors’ right to register the same or to own and
maintain the same.

SECTION 5

Agreement Applies to Future Intellectual Property

5.1 The provisions of this Agreement shall automatically apply to any such
additional property or rights described in subsections (a), (b) and (c) of
Section 4.6, above, all of which shall be deemed to be and treated as
“Intellectual Property” within the meaning of this Agreement.

5.2 Upon the reasonable request of the Agent, the Grantors shall execute and
deliver, and have recorded, any and all agreements, instruments, documents and
papers as the Agent may request to evidence the Agent’s security interest in any
Patent or Trademark and the goodwill and General Intangibles of the Grantors
relating thereto or represented thereby (including, without limitation, filings
with the PTO or any similar office), and the Grantors hereby constitute the
Agent as their attorney-in-fact to execute and file all such writings for the
foregoing purposes, all acts of such attorney being hereby ratified and
confirmed; provided, however, the Agent’s taking of such action shall not be a
condition to the creation or perfection of the security interest created hereby.

SECTION 6

Grantors’ Rights To Enforce Intellectual Property

Prior to the Agent’s giving of notice to the Grantors (i) following the
occurrence of an Event of Default or (ii) pursuant to Section 6.1 below, the
Grantors shall have the exclusive right to sue for past, present and future
infringement of the Intellectual Property including the right to seek
injunctions and/or money damages, in an effort by the Grantors to protect the
Intellectual Property against encroachment by third parties, provided, however:

 

6



--------------------------------------------------------------------------------

6.1 The Grantors first provide the Agent with written notice of the Grantors’
intention to so sue for enforcement of any Intellectual Property. If, in the
reasonable opinion of the Agent, the Grantors have failed to take appropriate
action within sixty (60) days after such notice is given to Agent, upon notice
to the Grantors, the Agent may (but shall not be required to) itself take such
action in the name of the Grantors, with any damages recovered in such action,
net of costs and attorneys’ fees reasonably incurred, to be applied as provided
in Section 7.3 of the Credit Agreement.

6.2 Any money damages awarded or received by the Grantors on account of such
suit (or the threat of such suit) shall constitute IP Collateral.

6.3 Following the occurrence of any Event of Default, the Agent, by notice to
the Grantors may terminate or limit the Grantors’ rights under this Section 6.

SECTION 7

Agent’s Actions To Protect Intellectual Property

In the event of:

(a) the Grantors’ failure, within five (5) days of written notice from the
Agent, to cure any failure by the Grantors to observe or perform any of the
Grantors’ covenants, agreements or other obligations hereunder; and/or

(b) the occurrence and continuance of any other Event of Default,

the Agent, acting in its own name or in that of the Grantors, may (but shall not
be required to) act in the Grantors’ place and stead and/or in the Agent’s own
right in connection therewith.

SECTION 8

Rights Upon Default

Upon the occurrence of any Event of Default, the Agent may exercise all rights
and remedies of a secured party under the UCC and other Applicable Law, with
respect to the Intellectual Property, in addition to which the Agent may sell,
license, assign, transfer, or otherwise dispose of the Intellectual Property.
Any person may conclusively rely upon an affidavit of an officer of the Agent
that an Event of Default has occurred and that the Agent is authorized to
exercise such rights and remedies.

 

7



--------------------------------------------------------------------------------

SECTION 9

Agent as Attorney In Fact

9.1 The Grantors hereby irrevocably constitute and designate the Agent as and
for the Grantors’ attorney in fact, effective following the occurrence and
during the continuance of an Event of Default:

(a) To supplement and amend from time to time Exhibits A and B of this Agreement
to include any new or additional Intellectual Property of the Grantors.

(b) To exercise any of the rights and powers referenced herein.

(c) To execute all such instruments, documents, and papers as the Agent
determines to be appropriate in connection with the exercise of such rights and
remedies and to cause the sale, license, assignment, transfer, or other
disposition of the Intellectual Property.

9.2 The foregoing grant of a power of attorney, being coupled with an interest,
shall be irrevocable until this Agreement is terminated by a duly authorized
officer of the Agent.

9.3 The Agent shall not be obligated to do any of the acts or to exercise any of
the powers authorized by Section 9.1, but if the Agent elects to do any such act
or to exercise any of such powers, it shall not be accountable for more than it
actually receives as a result of such exercise of power, and shall not be
responsible to any Grantor for any act or omission to act except for any act or
omission to act as to which there is a final determination made in a judicial
proceeding (in which proceeding the Agent has had an opportunity to be heard) by
a court of competent jurisdiction which determination includes a specific
finding that the subject act or omission to act had been grossly negligent or in
actual bad faith.

SECTION 10

Agent’s Rights

Any use by the Agent of the Intellectual Property, as authorized hereunder in
connection with the exercise of the Agent’s rights and remedies under this
Agreement, under the Security Agreement or under the Credit Agreement shall be
coextensive with the Grantors’ rights thereunder and with respect thereto and
without any liability for royalties or other related charges.

SECTION 11

Intent

This Agreement is being executed and delivered by the Grantors for the purpose
of registering and confirming the grant of the security interest of the Agent in
the IP Collateral with the PTO. It is intended that the security interest
granted pursuant to this Agreement is granted as

 

8



--------------------------------------------------------------------------------

a supplement to, and not in limitation of, the Security Interest granted to the
Agent, for the ratable benefit of the Credit Parties, under the Security
Agreement. All provisions of the Security Agreement shall apply to the IP
Collateral. The Agent shall have the same rights, remedies, powers, privileges
and discretions with respect to the security interests created in the IP
Collateral as in all other Collateral. In the event of a conflict between this
Agreement and the Security Agreement, the terms of this Agreement shall control
with respect to the IP Collateral and the Security Agreement with respect to all
other Collateral.

SECTION 12

Governing Law

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK.

SECTION 13

Counterparts

This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. Delivery of an
executed counterpart of a signature page of this Agreement by telecopy, pdf or
other electronic transmission shall be effective as delivery of a manually
executed counterpart of this Agreement.

[SIGNATURE PAGES FOLLOW]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement under
seal as of the day and year first above written.

 

GRANTORS:     GAMESTOP CORP.     GAMESTOP, INC.     SUNRISE PUBLICATIONS, INC.  
  ELBO INC.     EB INTERNATIONAL HOLDINGS, INC.     KONGREGATE INC.     SPAWN
LABS, INC.,     as Grantors     By:  

/s/ Robert Lloyd

    Name:   Robert Lloyd     Title:   Executive Vice President and Chief
Financial Officer     GAMESTOP TEXAS LTD.     SIMPLY MAC, INC.     SPRING
COMMUNICATIONS     HOLDING, INC.     GS MOBILE, INC.,     as Grantors     By:  

/s/ Robert Lloyd

    Name:   Robert Lloyd     Title:   Chief Financial Officer    

MARKETING CONTROL SERVICES, INC.,

as a Grantor

    By:  

/s/ Scott Shaver

    Name:   Scott Shaver     Title:   Secretary     SOCOM LLC, as a Grantor    
By:  

/s/ Marc Summey

    Name:   Marc Summey     Title:   Manager

 

Signature Page to Second Amended and Restated Patent and Trademark Security
Agreement



--------------------------------------------------------------------------------

AGENT:     BANK OF AMERICA, N.A.     By:  

/s/ Andrew Cerussi

    Name:   Andrew Cerussi     Title:   Director

 

Signature Page to Second Amended and Restated Patent and Trademark Security
Agreement



--------------------------------------------------------------------------------

EXHIBIT A

List of Patents and Patent Licenses

Patents and Patent Applications

 

Entity

  

Description

  

Application Number(s)

and Date(s)

  

Issue Number(s), if

applicable

GameStop Texas, Ltd.    Semiconductor package repair process.    61,445,330
filed February 22, 2011; and 13/402,746 filed February 22, 2012    8,673,655

ELBO Inc., as assigned by

Spawn Labs, Inc.

   System for remote game access.   

60/806,233 filed June 29, 2006; 14,049,986 filed October 9, 2013; and

14,049,934 filed October 9, 2013

   7,841,946 on November 30, 2010; and 8,568,238 on October 29, 2013 ELBO Inc.,
as assigned by GameStop Corp.    Network-enabled game controller.    13/716,019
filed December 14, 2012    n/a

Patent Licenses

NONE



--------------------------------------------------------------------------------

EXHIBIT B

List of Trademarks and Trademark Licenses

Trademark Registrations and Applications

[see attached]

Trademark Licenses

[see attached]



--------------------------------------------------------------------------------

EXHIBIT B

Gamestop, Inc.

 

Trademark Report By Country
Search Criteria

   Printed: 3/24/2014 Client    GAMESTP    Status    ACTIVE   

Display Options                         

     Goods    All   

 

REFERENCE #

 

MARK

     

FILED

 

APP #

 

REG DT

 

REG #

 

STATUS

 

CLASSES

ARGENTINA                 GAME-86/AR   GAMESTOP             PROPOSED   AUSTRALIA
                GAME-145/AU   BUYMYTRONICS   2/8/2011   1407490   8/5/2011  
1407490   REGISTERED   35   CLASS   DESCRIPTION               35   Electronic
commerce services, namely, operating on-line marketplaces for trading and
selling goods via a global computer network   BRAZIL                
GAME-218/BR-5   GAMESTOP in plain block letters   4/22/2008   829699422  
7/5/2011   829699422   REGISTERED   035   CLASS   DESCRIPTION               035
  Retail store services and online retail store services provided via a global
computer network featuring new and used computer, video and electronic games,
videos, DVDs, movies, books, magazines, strategy guides, computer hardware,
computer accessories, toys and action figures; promoting the sale of new and
used computer, video and electronic games, videos, DVDs, movies, books,
magazines, strategy guides, computer hardware, computer accessories, toys and
action figures through the administration of a customer incentive award and
discount program   GAME-218/BR-6   GAMESTOP in plain block letters   4/22/2008  
829699430   1/3/2012   829699430   REGISTERED   041   CLASS   DESCRIPTION      
        041   Information on video games, computer games and electronic games
provided in a web site   CANADA                 GAME-51   GAMESTOP in plain
block letters   10/3/2003   1,192,760   4/27/2007   TMA686751   REGISTERED   35
  CLASS   DESCRIPTION               35   Retail store services and online retail
store services provided via a global computer network featuring computer, video
and electronic games, DVDs, movies, CDs, books, magazines, strategy guides,
computer hardware and accessories, computer console game hardware and
accessories, toys, trading cards and action figures; Retail store services in
the field of video, computer and electronic games.   GAME-52/CA   GAMESTOP in
plain block letters   10/17/2007   1,367,793   9/17/2009   TMA 747,882  
REGISTERED   035   CLASS   DESCRIPTION               035   Online retail store
services provided via a global computer network featuring computer, video and
electronic games, DVDs, movies, CDs, books, magazines, strategy guides, computer
hardware and accessories, computer console game hardware and accessories, toys,
trading cards and action figures.   CHILE                 GAME-85/CL   GAMESTOP
in plain block letters   10/13/2010   924366   9/5/2011   930.221   REGISTERED  
035   CLASS   DESCRIPTION               035   Wholesale and retail services
through Internet, mail, catalogs, telephone, TV, radio, and others electronic
means of all products of classes 1 to 34  

 

Page 1



--------------------------------------------------------------------------------

REFERENCE #

 

MARK

     

FILED

 

APP #

 

REG DT

 

REG #

 

STATUS

 

CLASSES

CHINA                 GAME-151/CN   GAME STOP     4/20/2007   6009240  
1/14/2010   6009240   REGISTERED   GAME-152/CN   GAME STOP     4/20/2007  
6002941   1/14/2010   6002941   REGISTERED   COSTA RICA                
GAME-CR137   GAMESTOP (Stylized)   5/5/2009   2009-003404   10/28/2009   197774
  REGISTERED   035   CLASS   DESCRIPTION               035   Retail store
services and online retail store services provided via a global computer network
featuring new and used computer, video and electronic games, video game
consoles, hand-held video game players, digital media players and recorders,
videos, DVDs, movies, role-playing cards, game cards, books, magazines, strategy
guides, computer hardware, computer accessories, toys and action figures;
promoting the sale of goods of others through the administration of a customer
incentive award and discount program featuring discounts on new and used
computer, video and electronic games, video game consoles, hand-held video game
players, digital media players and recorders, videos, DVDs, movies, role-playing
cards, game cards, books, magazines, strategy guides, computer hardware,
computer accessories, toys and action figures.   GAME-CR138   GAMESTOP
(Stylized)   5/5/2009   2009-003405   11/6/2009   196167   REGISTERED   041  
CLASS   DESCRIPTION               041   Providing a web site containing
information and content on new and used computer, video and electronic games,
video game consoles, hand-held video game players, digital media players and
recorders, videos, DVDs, movies, role-playing cards, game cards, books,
magazines, strategy guides, computer game hardware, computer game accessories,
toys and action figure   GAME-CR135   GAMESTOP in plain block letters   5/5/2009
  2009-003402   10/26/2009   195466   REGISTERED   035   CLASS   DESCRIPTION    
          035   Retail store services and online retail store services provided
via a global computer network featuring new and used computer, video and
electronic games, video game consoles, hand-held video game players, digital
media players and recorders, videos, DVDs, movies, role-playing cards, game
cards, books, magazines, strategy guides, computer hardware, computer
accessories, toys and action figures; promoting the sale of goods of others
through the administration of a customer incentive award and discount program
featuring discounts on new and used computer, video and electronic games, video
game consoles, hand-held video game players, digital media players and
recorders, videos, DVDs, movies, role-playing cards, game cards, books,
magazines, strategy guides, computer hardware, computer accessories, toys and
action figures.   GAME-CR136   GAMESTOP in plain block letters   5/5/2009  
2009-003403   10/26/2009   195465   REGISTERED   041   CLASS   DESCRIPTION      
        041   Providing a web site containing information and content on new and
used computer, video and electronic games, video game consoles, hand-held video
game players, digital media players and recorders, videos, DVDs, movies,
role-playing cards, game cards, books, magazines, strategy guides, computer game
hardware, computer game accessories, toys and action figure   GAME-139CR  
GAMESTOP POWER TO   5/5/2009   2009-003406   10/28/2009   195760   REGISTERED  
035   THE PLAYERS (Stylized) and Design               CLASS   DESCRIPTION      
        035   Retail store services and online retail store services provided
via a global computer network featuring new and used computer, video and
electronic games, video game consoles, hand-held video game players, digital
media players and recorders, videos, DVDs, movies, role-playing cards, game
cards, books, magazines, strategy guides, computer hardware, computer
accessories, toys and action figures; promoting the sale of goods of others
through the administration of a customer incentive award and discount program
featuring discounts on new and used computer, video and electronic games, video
game consoles, hand-held video game players, digital media players and
recorders, videos, DVDs, movies, role-playing cards, game cards, books,
magazines, strategy guides, computer hardware, computer accessories, toys and
action figures.   GAME-140CR  

GAMESTOP POWER TO

THE PLAYERS (Stylized) and Design

  5/5/2009   2009-003407   11/6/2009   196135   REGISTERED   041              

 

Page 2



--------------------------------------------------------------------------------

REFERENCE #

 

MARK

     

FILED

 

APP #

 

REG DT

 

REG #

 

STATUS

 

CLASSES

  CLASS   DESCRIPTION               041   Providing a web site containing
information and content on new and used computer, video and electronic games,
video game consoles, hand-held video game players, digital media players and
recorders, videos, DVDs, movies, role-playing cards, game cards, books,
magazines, strategy guides, computer game hardware, computer game accessories,
toys and action figure   EUROPEAN UNION (CTM)               GAME-146/EU  
BUYMYTRONICS   12/6/2011   10470201   5/7/2012   10470201   REGISTERED   35  
CLASS   DESCRIPTION               35   Electronic commerce services, namely,
operating on-line marketplaces for trading and selling goods via a global
computer network   GAME-93/EU3   GAMESTOP (Stylized)
(White & Red)   2/5/2003   003045812   2/5/2003   003045812   REGISTERED   35  
CLASS   DESCRIPTION               35   Retail store services and online retail
store services provided via a global computer network featuring computer, video
and electronic games, dvds, movies, books, magazines, strategy guides, computer
hardware, computer accessories, toys and action figures; promoting the sale of
computer, video and electronic games, dvds, movies, books, magazines, strategy
guides, computer hardware, computer accessories, toys and action figures through
the administration of a customer incentive award program   GAME-94/EU4  
GAMESTOP in plain block letters   1/7/2003   2996452   1/17/2005   2996452  
REGISTERED   35   CLASS   DESCRIPTION               35   Retail store services
and online retail store services provided via a global computer network
featuring computer, video and electronic games, DVDs, movies, books, magazines,
strategy guides, computer hardware, computer accessories, toys and action
figures; promoting the sale of computer, video and electronic games, DVDs,
movies, books, magazines, strategy guides, computer hardware, computer
accessories, toys and action figures through the administration of a customer
incentive award program.   GAME-56/EU1   GAMESTOP.COM   1/7/2003   2996486  
10/29/2004   2996486   REGISTERED   35, 41   CLASS   DESCRIPTION              

35

 

41

  Retail store services and online retail store services provided via a global
computer network featuring computer, video and electronic games, dvds, movies,
books, magazines, strategy guides, computer hardware, computer accessories, toys
and action figures; promoting the sale of computer, video and electronic games,
dvds, movies, books, magazines, strategy guides, computer hardware, computer
accessories, toys and action figures through the administration of a customer;
incentive award program. Providing a web site containing information on video
games, computer games and electronic games.   T16405EU00   RED SAMURAI
(Stylized)
and Design   1/6/2014   012478855       PENDING   009   CLASS   DESCRIPTION    
          009   computer, video and electronic game hardware and accessories
therefor, namely, computer programs for video and computer games, handheld joy
stick units for playing video games headsets, microphones, cables, controllers,
remote controls for use with video and computer games, keyboards, protective
carrying cases specially adapted for video game consoles for use with an
external display screen or monitor; computer game disc carrying cases,
controller charging bases, gamepads; computer and video game starter kits
comprised of earphones, screen protector, stylus, carrying bag, cleaning cloth
and soft card for applying screen a protector, power supplies, steering wheels,
motion controller attachments   GAME-149/EU   SECONDSTOP   5/23/2013   011841228
  10/17/2013   011841228   REGISTERED   35   CLASS   DESCRIPTION              
35   Retail and online retail stores featuring used electronics   GERMANY      
          GAME-164   SOFTSALE         11/1/1994   2905838   REGISTERED   HONG
KONG                 T04960HK00   GAMESTOP in plain block letters   10/14/2009  
301449180   5/24/2010   301449180   REGISTERED   035

 

Page 3



--------------------------------------------------------------------------------

REFERENCE #

 

MARK

     

FILED

 

APP #

 

REG DT

 

REG #

 

STATUS

 

CLASSES

  CLASS   DESCRIPTION               035   RETAIL STORE SERVICES AND ONLINE
RETAIL STORE SERVICES PROVIDED VIA A GLOBAL COMPUTER NETWORK FEATURING COMPUTER,
VIDEO AND ELECTRONIC GAMES, ELECTRONIC BOARD GAMES, HAND-HELD ELECTRONIC
ENTERTAINMENT HARDWARE AND SOFTWARE, CDS, DVDS, MOVIES, BOOKS, MAGAZINES,
STRATEGY GUIDES, COMPUTER HARDWARE, COMPUTER ACCESSORIES, TOYS AND ACTION
FIGURES; PROMOTING THE SALE OF COMPUTER, VIDEO AND ELECTRONIC GAMES, ELECTRONIC
BOARD GAMES, HAND-HELD ELECTRONIC ENTERTAINMENT HARDWARE AND SOFTWARE, CDS,
DVDS, MOVIES, BOOKS, MAGAZINES, STRATEGY GUIDES, COMPUTER HARDWARE, COMPUTER
ACCESSORIES, TOYS AND ACTION FIGURES THROUGH THE ADMINISTRATION OF A CUSTOMER
INCENTIVE AWARD PROGRAM.   INDIA                 T04960IN00   GAMESTOP in plain
block letters   10/13/2009   1873038       PENDING   035   CLASS   DESCRIPTION  
            035  

RETAIL STORE SERVICES AND ONLINE RETAIL STORE SERVICES PROVIDED VIA A GLOBAL
COMPUTER NETWORK FEATURING COMPUTER, VIDEO AND ELECTRONIC GAMES, ELECTRONIC
BOARD GAMES, HAND-HELD ELECTRONIC ENTERTAINMENT HARDWARE AND SOFTWARE, CDS,
DVDS, MOVIES, BOOKS, MAGAZINES, STRATEGY GUIDES, COMPUTER HARDWARE, COMPUTER
ACCESSORIES, TOYS AND ACTION FIGURES; and

 

Class 35 - PROMOTING THE SALE OF COMPUTER, VIDEO AND ELECTRONIC GAMES,
ELECTRONIC BOARD GAMES, HAND-HELD ELECTRONIC ENTERTAINMENT HARDWARE AND
SOFTWARE, CDS, DVDS, MOVIES, BOOKS, MAGAZINES, STRATEGY GUIDES, COMPUTER
HARDWARE, COMPUTER ACCESSORIES, TOYS AND ACTION FIGURES THROUGH THE
ADMINISTRATION OF A CUSTOMER INCENTIVE AWARD PROGRAM.

  ISRAEL                 T04960IL00   GAMESTOP in plain block letters  
10/15/2009   224489   1/9/2011   224489   REGISTERED   035   CLASS   DESCRIPTION
              035  

RETAIL STORE SERVICES AND ONLINE RETAIL STORE SERVICES PROVIDED VIA A GLOBAL
COMPUTER NETWORK FEATURING COMPUTER, VIDEO AND ELECTRONIC GAMES, ELECTRONIC
BOARD GAMES, HAND-HELD ELECTRONIC ENTERTAINMENT HARDWARE AND SOFTWARE, CDS,
DVDS, MOVIES, BOOKS, MAGAZINES, STRATEGY GUIDES, COMPUTER HARDWARE, COMPUTER
ACCESSORIES, TOYS AND ACTION FIGURES; and

 

Class 35 - PROMOTING THE SALE OF COMPUTER, VIDEO AND ELECTRONIC GAMES,
ELECTRONIC BOARD GAMES, HAND-HELD ELECTRONIC ENTERTAINMENT HARDWARE AND
SOFTWARE, CDS, DVDS, MOVIES, BOOKS, MAGAZINES, STRATEGY GUIDES, COMPUTER
HARDWARE, COMPUTER ACCESSORIES, TOYS AND ACTION FIGURES THROUGH THE
ADMINISTRATION OF A CUSTOMER INCENTIVE AWARD PROGRAM.

  ITALY                 GAME-168   CONSOLLES DEPARTMENT   10/11/1993  
MI2013C008654   10/11/1993   1561382   REGISTERED   09, 28   CLASS   DESCRIPTION
             

28

 

09

 

games and playthings; gymnastic and sporting articles not included in other
classes; ornaments and decorations for Christmas trees

scientific, nautical, surveying, photographic, cinematographic, optical,
weighing, measuring, signalling, checking (supervision), life-saving and
teaching apparatus and instruments; apparatus and instruments for conducting,
switching, transforming, accumulating, regulating or controlling electricity;
apparatus for recording, transmission or reproduction of sound or images;
magnetic data carriers, recording discs; compact discs, DVDs and other digital
recording media; mechanisms for coin-operated apparatus; cash registers,
calculating machines, data processing equipment, computers; fire-extinguishing
apparatus – games apparatus adapted for use only with television receivers

  MEXICO                 GAME-52/MX3   GAMESTOP in plain block letters  
10/24/2003   626338   3/23/2005   872600   REGISTERED   35                

 

Page 4



--------------------------------------------------------------------------------

REFERENCE #

 

MARK

     

FILED

 

APP #

 

REG DT

 

REG #

 

STATUS

 

CLASSES

  CLASS   DESCRIPTION               35   retail store services and online retail
store services provided via a global computer network featuring computer, video
and electronic games, DVDs, movies, CDs, books, magazines, strategy guides,
computer hardware and accessories, computer console game hardware and
accessories, toys, trading cards and action figures   PHILIPPINES              
  T04960PH00   GAMESTOP in plain block letters   3/24/2010   4-2010-500413  
9/23/2010   4-2010-500413   REGISTERED   035   CLASS   DESCRIPTION              
035   RETAIL STORE SERVICES AND ONLINE RETAIL STORE SERVICES PROVIDED VIA A
GLOBAL COMPUTER NETWORK FEATURING COMPUTER, VIDEO AND ELECTRONIC GAMES, DVDs,
MOVIES, BOOKS, MAGAZINES, STRATEGY GUIDES, COMPUTER HARDWARE, COMPUTER
ACCESSORIES, TOYS AND ACTION FIGURES; PROMOTING THE SALE OF COMPUTER, VIDEO AND
ELECTRONIC GAMES, DVDS, MOVIES, BOOKS, MAGAZINES, STRATEGY GUIDES, COMPUTER
HARDWARE, COMPUTER ACCESSORIES, TOYS AND ACTION FIGURES THROUGH THE
ADMINISTRATION OF A CUSTOMER INCENTIVE AWARD PROGRAM   T04960PH01   GAMESTOP in
plain block letters   9/24/2013   4-20130011519       PENDING   035   CLASS  
DESCRIPTION               035   RETAIL STORE SERVICES AND ONLINE RETAIL STORE
SERVICES PROVIDED VIA A GLOBAL COMPUTER NETWORK FEATURING COMPUTER, VIDEO AND
ELECTRONIC GAMES, DVDs, MOVIES, BOOKS, MAGAZINES, STRATEGY GUIDES, COMPUTER
HARDWARE, COMPUTER ACCESSORIES, TOYS AND ACTION FIGURES; PROMOTING THE SALE OF
COMPUTER, VIDEO AND ELECTRONIC GAMES, DVDS, MOVIES, BOOKS, MAGAZINES, STRATEGY
GUIDES, COMPUTER HARDWARE, COMPUTER ACCESSORIES, TOYS AND ACTION FIGURES THROUGH
THE ADMINISTRATION OF A CUSTOMER INCENTIVE AWARD PROGRAM   SINGAPORE            
    T04960SG00   GAMESTOP in plain block letters   10/16/2009   T09118621  
7/8/2010   T09118621   REGISTERED   035   CLASS   DESCRIPTION               035
  RETAIL STORE SERVICES AND ONLINE RETAIL STORE SERVICES PROVIDED VIA A GLOBAL
COMPUTER NETWORK FEATURING COMPUTER, VIDEO AND ELECTRONIC GAMES, ELECTRONIC
BOARD GAMES, HAND-HELD ELECTRONIC ENTERTAINMENT HARDWARE AND SOFTWARE, CDS,
DVDS, MOVIES, BOOKS, MAGAZINES, STRATEGY GUIDES, COMPUTER HARDWARE, COMPUTER
ACCESSORIES, TOYS AND ACTION FIGURES; PROMOTING THE SALE OF COMPUTER, VIDEO AND
ELECTRONIC GAMES, ELECTRONIC BOARD GAMES, HAND-HELD ELECTRONIC ENTERTAINMENT
HARDWARE AND SOFTWARE, CDS, DVDS, MOVIES, BOOKS, MAGAZINES, STRATEGY GUIDES,
COMPUTER HARDWARE, COMPUTER ACCESSORIES, TOYS AND ACTION FIGURES THROUGH THE
ORGANIZATION AND MANAGEMENT OF CUSTOMER LOYALTY PROGRAMMES   SOUTH AFRICA      
          T04960ZA00   GAMESTOP (Stylized)
(White & Red in Black outline)   10/13/2009   2009/20257   5/31/2011  
2009/20257   REGISTERED   035   CLASS   DESCRIPTION               035  
ADVERTISING; PROMOTION SERVICES; CUSTOMER LOYALTY AND INCENTIVE REWARDS
PROGRAMMES, PROMOTING THE SALE OF COMPUTER, VIDEO, AND ELECTRONIC GAMES,
ELECTRONIC BOARD GAMES, HAND-HELD ELECTRONIC ENTERTAINMENT HARDWARE AND
SOFTWARE, CDS, DVDS, MOVIES, BOOKS, MAGAZINES, STRATEGY GUIDES, COMPUTER
HARDWARE, COMPUTER ACCESSORIES, TOYS AND ACTION FIGURES THROUGH THE
ADMINISTRATION OF A CUSTOMER INCENTIVE AWARD PROGRAMME; BUSINESS MANAGEMENT;
BUSINESS ADMINISTRATION; OFFICE FUNCTIONS; RETAIL, WHOLESALE, SELLING,
DISTRIBUTION, MARKETING, IMPORTAND EXPORT SERVICES, RETAIL STORE SERVICES,
ONLINE RETAIL STORE SERVICES PROVIDED VIA A GLOBAL COMPUTER NETWORK, INCLUDING
THOSE IN RELATION TO COMPUTER, VIDEO AND ELECTRONIC GAMES, ELECTRONIC BOARD
GAMES, HAND-HELD ELECTRONIC ENTERTAINMENT HARDWARE AND SOFTWARE, CDS, DVDS,
MOVIES, BOOKS, MAGAZINES, STRATEGY GUIDES, COMPUTER HARDWARE, COMPUTER
ACCESSORIES, TOYS AND ACTION FIGURES; SERVICES ANCILLARY AND RELATED TO ALL OF
THE AFOREGOING  

 

Page 5



--------------------------------------------------------------------------------

REFERENCE #

 

MARK

     

FILED

 

APP #

 

REG DT

 

REG #

 

STATUS

 

CLASSES

T04960ZA01   GAMESTOP in plain block letters   10/13/2009   2009/20256  
5/31/2011   2009/20256   REGISTERED   035   CLASS   DESCRIPTION              
035   ADVERTISING; PROMOTION SERVICES; CUSTOMER LOYALTY AND INCENTIVE REWARDS
PROGRAMMES, PROMOTING THE SALE OF COMPUTER, VIDEO, AND ELECTRONIC GAMES,
ELECTRONIC BOARD GAMES, HAND-HELD ELECTRONIC ENTERTAINMENT HARDWARE AND
SOFTWARE, CDS, DVDS, MOVIES, BOOKS, MAGAZINES, STRATEGY GUIDES, COMPUTER
HARDWARE, COMPUTER ACCESSORIES, TOYS AND ACTION FIGURES THROUGH THE
ADMINISTRATION OF A CUSTOMER INCENTIVE AWARD PROGRAMME; BUSINESS MANAGEMENT;
BUSINESS ADMINISTRATION; OFFICE FUNCTIONS; RETAIL, WHOLESALE, SELLING,
DISTRIBUTION, MARKETING, IMPORT AND EXPORT SERVICES, RETAIL STORE SERVICES,
ONLINE RETAIL STORE SERVICES PROVIDED VIA A GLOBAL COMPUTER NETWORK, INCLUDING
THOSE IN RELATION TO COMPUTER, VIDEO AND ELECTRONIC GAMES, ELECTRONIC BOARD
GAMES, HAND-HELD ELECTRONIC ENTERTAINMENT HARDWARE AND SOFTWARE, CDS, DVDS,
MOVIES, BOOKS, MAGAZINES, STRATEGY GUIDES, COMPUTER HARDWARE, COMPUTER
ACCESSORIES, TOYS AND ACTION FIGURES; SERVICES ANCILLARY AND RELATED TO ALL OF
THE AFOREGOING   SOUTH KOREA               T04960KR00   GAMESTOP in plain block
letters   11/19/2009   41-2009-28258   10/12/2012   41-242088   REGISTERED   035
  CLASS   DESCRIPTION               035   Retail store services and online
retail store services provided via a global computer network featuring computer,
video and electronic games, electronic board games, hand-held electronic
entertainment hardware and software, CDs, DVDs, CDs and DVDs containing movies,
books, magazines, strategy guide books, computer hardware, computer accessories,
toys and action figures; sales promotion agency services of computer, video and
electronic games, electronic board games, hand-held electronic entertainment
hardware and software, CDs, DVDs, CDs and DVDs containing movies, books,
magazines, strategy guide books, computer hardware, computer accessories, toys
and action figures through the administration of a customer incentive award
program.   TAIWAN                 T04960TW00   GAMESTOP in plain block letters  
11/27/2009   098053259   10/16/2010   1435398   REGISTERED   035   CLASS  
DESCRIPTION               035  

RETAIL STORE SERVICES AND ONLINE RETAIL STORE SERVICES PROVIDED VIA A GLOBAL
COMPUTER NETWORK FEATURING COMPUTER, VIDEO AND ELECTRONIC GAMES, ELECTRONIC
BOARD GAMES, HAND-HELD ELECTRONIC ENTERTAINMENT HARDWARE AND SOFTWARE, CDS,
DVDS, MOVIES, BOOKS, MAGAZINES, STRATEGY GUIDES, COMPUTER HARDWARE, COMPUTER
ACCESSORIES, TOYS AND ACTION FIGURES; and

 

Class 35 - PROMOTING THE SALE OF COMPUTER, VIDEO AND ELECTRONIC GAMES,
ELECTRONIC BOARD GAMES, HAND-HELD ELECTRONIC ENTERTAINMENT HARDWARE AND
SOFTWARE, CDS, DVDS, MOVIES, BOOKS, MAGAZINES, STRATEGY GUIDES, COMPUTER
HARDWARE, COMPUTER ACCESSORIES, TOYS AND ACTION FIGURES THROUGH THE
ADMINISTRATION OF A CUSTOMER INCENTIVE AWARD PROGRAM.

  THAILAND                 T08439TH00   GAMESTOP in plain block letters  
10/28/2009   748018   12/16/2011   SM51863   REGISTERED   035   CLASS  
DESCRIPTION               035   Retail store management services and online
retail store services provided via a global computer network; promoting the sale
through the administration of a customer incentive award program   TURKEY      
          T04960TR00   GAMESTOP in plain block letters   11/18/2009   2009/61764
  12/23/2011   2009/61764   REGISTERED   035

 

Page 6



--------------------------------------------------------------------------------

REFERENCE #

 

MARK

     

FILED

 

APP #

 

REG DT

 

REG #

 

STATUS

 

CLASSES

  CLASS   DESCRIPTION               035   GROUPING OF VARIOUS GOODS FOR CLIENTS
SO THAT THEY CAN BETTER SEE AND BUY THEM; PROMOTING THE SALE OF COMPUTER, VIDEO
AND ELECTRONIC GAMES, ELECTRONIC BOARD GAMES, HAND-HELD ELECTRONIC ENTERTAINMENT
HARDWARE AND SOFTWARE, CDS, DVDS, MOVIES, BOOKS, MAGAZINES, STRATEGY GUIDES,
COMPUTER HARDWARE, COMPUTER ACCESSORIES, TOYS AND ACTION FIGURES THROUGH THE
ADMINISTRATION OF A CUSTOMER INCENTIVE AWARD PROGRAM   UNITED STATES            
  GAME-147/US   BUYMYTRONICS   12/29/2010   85/207,326   7/19/2011   3,997,746  
REGISTERED   35   CLASS   DESCRIPTION               35  

Electronic commerce services, namely, operating on-line marketplaces for trading
in and selling goods via a global computer network

  GAME-US7   FUNCO LAND   10/10/1990   74,104,697   8/18/1992   1,708,866  
REGISTERED   42   CLASS   DESCRIPTION               42   Retail store services
in the field of used computer program video game cartridges     GAME-US5  
FUNCOLAND   2/5/1993   74,358,633   10/5/1993   1,796,604   REGISTERED   42  
CLASS   DESCRIPTION               42   Retail store services in the field of
computer program video game cartridges     GAME-US6   FUNCOLAND (Stylized)  
8/6/1996   75/145,798   8/5/1997   2,085,805   REGISTERED   35   CLASS  
DESCRIPTION               35   retail store services in the field of computer
program video game cartridges     GAME-US4   GAME INFORMER   5/14/1992  
74-275,301   8/17/1993   1,788,102   REGISTERED   38   CLASS   DESCRIPTION      
        38   Magazines relating to games; namely, computer and electronic video
games     GAME-US16   GAMESTOP (Stylized) (Black & Red)   8/28/2002   76/444,369
  1/13/2004   2,805,625   REGISTERED   35   CLASS   DESCRIPTION               35
  Retail store services and online retail store services provided via a global
computer network featuring computer, video and electronic games, dvds, movies,
books, magazines, strategy guides, computer hardware, computer accessories, toys
and action figures; promoting the sale of computer, video and electronic games,
dvds, movies, books, magazines, strategy guides, computer hardware, computer
accessories, toys and action figures through the administration of a customer
incentive award program   GAME-US2O   GAMESTOP (Stylized) (Black, White & Red)  
9/18/2002   76/450,776   11/9/2004   2,902,027   REGISTERED   35   CLASS  
DESCRIPTION               35   retail store services and online retail store
services provided via a global computer network featuring computer, video and
electronic games, dvds, movies, books, magazines, strategy guides, computer
hardware, computer accessories, toys and action figures; promoting the sale of
computer, video and electronic games, dvds, movies, books, magazines, strategy
guides, computer hardware, computer accessories, toys and action figures through
the administration of a customer incentive award program   GAME-US45   GAMESTOP
(Stylized) (White & Red in Black outline)   8/25/2006   78/960,748   5/8/2007  
3,239,889   REGISTERED   35   CLASS   DESCRIPTION               35   Retail
store services and online retail store services provided via a global computer
network featuring new and used computer, video and electronic games, videos,
DVDs, movies, books, magazines, strategy guides, computer hardware, computer
accessories, toys and action figures; promoting the sale of new and used
computer, video and electronic games, videos, DVD5, movies, books, magazines,
strategy guides, computer hardware, computer accessories, toys and action
figures through the administration of a customer incentive award and discount
program  

 

Page 7



--------------------------------------------------------------------------------

REFERENCE #

 

MARK

     

FILED

 

APP #

 

REG DT

 

REG #

 

STATUS

 

CLASSES

GAME-USI7   GAMESTOP (Stylized) (White & Red) with Black Border   8/28/2002  
76/444,450   3/15/2005   2,933,627   REGISTERED   35   CLASS   DESCRIPTION      
        35   retail store services and online retail store services provided via
a global computer network featuring computer, video and electronic games, dvds,
movies, books, magazines, strategy guides, computer hardware, computer
accessories, toys and action figures; promoting the sale of computer, video and
electronic games, dvds, movies, books, magazines, strategy guides, computer
hardware, computer accessories, toys and action figures through the
administration of s customer incentive award program   GAME-USI   GAMESTOP in
plain block letters   8/2/1991   74/190,944   8/11/1992   1,707,460   REGISTERED
  42   CLASS   DESCRIPTION               42   Retail stores services in the
field of video, computer and electronic games     GAME-US49   GAMESTOP POWER TO
THE PLAYERS (Stylized) (Black & Red)   8/23/2007   77/262,380   8/19/2008  
3,489,935   REGISTERED   035, 041   CLASS   DESCRIPTION               035  
Retail store services and online retail store services provided via a global
computer network featuring new and used computer, video and electronic games,
video game consoles, hand-held video game players, digital media players and
recorders, videos, DVDs, movies, role-playing cards, game cards, books,
magazines, strategy guides, computer hardware, computer accessories, toys and
action figures; promoting the sale of goods of others through the administration
of a customer incentive award and discount program featuring discounts on new
and used computer, video and electronic games, video game consoles, hand-held
video game players, digital media players and recorders, videos, DVDs, movies,
role-playing cards, game cards, books, magazines, strategy guides, computer
hardware, computer accessories, toys and action figures     041   Providing a
web site containing information and content on new and used computer, video and
electronic games, video game consoles, hand-held video game players, digital
media players and recorders, videos, DVDs, movies, role-playing cards, game
cards, books, magazines, strategy guides, computer game hardware, computer game
accessories, toys and action figure   GAME-US50   GAMESTOP POWER TO THE PLAYERS
(Stylized) (no color)   8/23/2007   77/262,385   9/23/2008   3,506,230  
REGISTERED   035, 041   CLASS   DESCRIPTION               035   Retail store
services and online retail store services provided via a global computer network
featuring new and used computer, video and electronic games, video game
consoles, hand-held video game players, digital media players and recorders,
videos, DVDs, movies, role-playing cards, game cards, books, magazines, strategy
guides, computer hardware, computer accessories, toys and action figures;
promoting the sale of goods of others through the administration of a customer
incentive award and discount program featuring discounts on new and used
computer, video and electronic games, video game consoles, hand-held video game
players, digital media players and recorders, videos, DVDs, movies, role-playing
cards, game cards, books, magazines, strategy guides, computer hardware,
computer accessories, toys and action figures     041   Providing a web site
containing information and content on new and used computer, video and
electronic games, video game consoles, hand-held video game players, digital
media players and recorders, videos, DVDs, movies, role-playing cards, game
cards! books, magazines, strategy guides, computer game hardware, computer game
accessories, toys and action figures   GAME-US2   GAMESTOP.COM   12/2/1999  
75/862,740   9/11/2001   2,489,084   REGISTERED   35   CLASS   DESCRIPTION      
        35   Retail services and online retail store services provided via a
global computer network featuring video, computer and electronic games  
GAME-US3   GAMESTOP.COM   11/2/2000   76/158,066   1/13/2004   2,805,277  
REGISTERED   041   CLASS   DESCRIPTION               041   Providing a web site
containing information on video games, computer games and electronic games  
GAME-143/US   GAMESTOPPLUS   7/9/2012   85/671,325       ALLOWED   035, 041

 

Page 8



--------------------------------------------------------------------------------

REFERENCE #

 

MARK

     

FILED

 

APP #

 

REG DT

 

REG #

 

STATUS

 

CLASSES

  CLASS   DESCRIPTION               035   Retail store services and online
retail store services provided via a global computer network featuring new and
used computer, video and electronic games, tablet computers, video game
consoles, hand-held video game players, digital media players and recorders,
videos, DVDs, movies, role-playing cards, game cards, books, magazines, strategy
guides, computer hardware, computer accessories, cellular telephones, cellular
telephone accessories, toys and action figures; promoting the sale of goods of
others through the administration of a customer incentive award and discount
program featuring discounts on new and used computer, video and electronic
games, tablet computers, video game consoles, hand-held video game players,
digital media players and recorders, videos, DVDs, movies, role-playing cards,
game cards, books, magazines, strategy guides, computer hardware, computer
accessories, cellular telephones, cellular telephone accessories, toys and
action figures     041  

Providing a web site featuring entertainment information in the field of new and
used computers, video and electronic games, tablet computers, video game
consoles, hand-held video game players, digital media players and recorders,
videos, DVDs, movies, role-playing cards, game cards, books, magazines, strategy
guides, computer game hardware, computer game accessories, toys and action
figures

  GAME-144/US   GAMESTOPPLUS (Stylized) and Design   7/9/2012   85/671,338      
ALLOWED   035, 041   CLASS   DESCRIPTION               035   Retail store
services and online retail store services provided via a global computer network
featuring new and used computer, video and electronic games, tablet computers,
video game consoles, hand-held video game players, digital media players and
recorders, videos, DVDs, movies, role-playing cards, game cards, books,
magazines, strategy guides, computer hardware, computer accessories, cellular
telephones, cellular telephone accessories, toys and action figures; promoting
the sale of goods of others through the administration of a customer incentive
award and discount program featuring discounts on new and used computer, video
and electronic games, tablet computers, video game consoles, hand-held video
game players, digital media players and recorders, videos, DVDs, movies,
role-playing cards, game cards, books, magazines, strategy guides, computer
hardware, computer accessories, cellular telephones, cellular telephone
accessories, toys and action figures     041   Providing a web site featuring
entertainment information in the field of new and used computers, video and
electronic games, tablet computers, video game consoles, hand-held video game
players, digital media players and recorders, videos, DVDs, movies, role-playing
cards, game cards, books, magazines, strategy guides, computer game hardware,
computer game accessories, toys and action figures   GAME-138/US   GO PRO GET
MORE!   12/14/2010   85/197,813   7/12/2011   3,993,688   REGISTERED   035  
CLASS   DESCRIPTION               035   Promoting the sale of goods of others
through the administration of a customer incentive award and discount program
featuring discounts on new and used computer, video and electronic games, video
game consoles, hand-held video game players, digital media players and
recorders, videos, DVDs, movies, role-playing cards, game cards, books,
magazines, strategy guides, computer hardware, computer accessories, toys and
action figures; Retail store services and online retail store services provided
via a global computer network featuring new and used computer, video and
electronic games, video game consoles, hand-held video game players, digital
media players and recorders, videos, DVDs, movies, role-playing cards, game
cards, books, magazines, strategy guides, computer hardware, computer
accessories, toys and action figures   GAME-148/US   JUICEBOX   11/23/2010  
85/183,429   2/7/2012   4,095,384   REGISTERED   09   CLASS   DESCRIPTION      
        09   Battery and battery charger for use with portable electronic
devices, namely, music players, video players, smartphones, tablet computers,
and notebook computers   GAME-139/US   MORE POWER TO THE PLAYERS   12/14/2010  
85/197,800   3/27/2012   4,117,015   REGISTERED   035   CLASS   DESCRIPTION    
          035   Retail store services and online retail store services provided
via a global computer network featuring new and used computer, video and
electronic games, video game consoles, hand-held video game players, digital
media players and recorders, videos, DVDs, movies, role-playing cards, game
cards, books, magazines, strategy guides, computer hardware, computer
accessories, toys and action figures; promoting the sale of goods of others
through the administration of a customer incentive award and discount program
featuring discounts on new and used computer, video and electronic games, video
game consoles, hand-held video game players, digital media players and
recorders, videos, DVDs, movies, role-playing cards, game cards, books,
magazines, strategy guides, computer hardware, computer accessories, toys and
action figures   GAME-US14   PLAY MORE   6/30/1994   74/543,840   6/25/1996  
1,982,962   REGISTERED   42   CLASS   DESCRIPTION               42   retail
store services featuring previously owned compact discs and previously owned
video game cartridges  

 

Page 9



--------------------------------------------------------------------------------

REFERENCE #

 

MARK

     

FILED

 

APP #

 

REG DT

 

REG #

 

STATUS

 

CLASSES

GAME-US15   PLAY MORE   5/2/2002   76/403,429   8/23/2005   2,987,740  
REGISTERED   35   CLASS   DESCRIPTION               35   retail store services
and online retail store services provided via a global computer network
featuring computer, video and electronic games, dvds, movies, books, magazines,
strategy guides, computer hardware, computer accessories, toys and action
figures; promoting the sale of computer, video and electronic games, dvds,
movies, books, magazines, strategy guides, computer hardware, computer
accessories, toys and action figures through the administration of a customer
incentive award program   GAME-    /US   POWER TO THE PLAYERS   9/22/2011  
85/429,785   5/15/2012   4,142,574   REGISTERED   35, 41   CLASS   DESCRIPTION  
            35   Retail store services and online retail store services provided
via a global computer network featuring new and used computer, video and
electronic games, video game consoles, hand-held video game players, digital
media players and recorders, videos, DVDs, movies, role-playing cards, game
cards, books, magazines, strategy guides, computer hardware, computer
accessories, toys and action figures; promoting the sale of goods of others
through the administration of a customer incentive award and discount program
featuring discounts on new and used computer, video and electronic games, video
game consoles, hand-held video game players, digital media players and
recorders, videos, DVDs, movies, role-playing cards, game cards, books,
magazines, strategy guides, computer hardware, computer accessories, toys and
action figures     41   Providing a web site containing information and content
on new and used computer, video and electronic games, video game consoles,
hand-held video game players, digital media players and recorders, videos, DVDs,
movies, role-playing cards, game cards, books, magazines, strategy guides,
computer game hardware, computer game accessories, toys and action figure  
GAME-141/US   RED SAMURAI (Stylized) and Design   5/5/2011   85/313,108  
3/6/2012   4,110,268   REGISTERED   009   CLASS   DESCRIPTION               009
  Computer, video and electronic game hardware and accessories therefor, namely,
computer programs for video and computer games, handheld joy stick units for
playing video games headsets, microphones, cables, controllers, remote controls
for use with video and computer games, keyboards, protective carrying cases
specially adapted for video game consoles for use with an external display
screen or monitor; computer game disc carrying cases, controller charging bases,
gamepads; computer and video game starter kits comprised of earphones, screen
protector, stylus, carrying bag, cleaning cloth and soft card for applying
screen a protector, power supplies, steering wheels, motion controller
attachments   GAME-US46   RESPECT THE RATINGS   9/14/2006   78/974,069  
11/6/2007   3,332,884   REGISTERED   35   CLASS   DESCRIPTION               35  

Retail store services and online retail store services provided via a global
computer network featuring new and used computer, video and electronic games,
videos, DVDs, movies, books, magazines, strategy guides, computer hardware,
computer accessories, toys and action figures; promoting the sale of new and
used computer, video and electronic games, videos, DVDs, movies, books,
magazines, strategy guides, computer hardware, computer accessories, toys and
action figures through the administration of a customer incentive award and
discount program and public awareness program

  GAME-150/US   SECONDSTOP   5/22/2013   85/939,489       ALLOWED   35   CLASS  
DESCRIPTION               35   Retail stores and online retail store services
featuring used electronics   GAME-US21   STOPWATCH   7/7/2003   76/530,285  
7/13/2004   2,862,356   REGISTERED   35   CLASS   DESCRIPTION               35  
retail store services and online retail store services provided via a global
computer network featuring computer, video and electronic games, dvds, movies,
books, magazines, strategy guides, computer hardware, computer accessories, toys
and action figures; retail store and online retail store provided via a global
computer network featuring computer, video and electronic games, dvds, movies,
books, magazines, strategy guides, computer hardware, computer accessories, toys
and action figures featuring a bonus incentive program for customers that
provides discounts and related benefits to reward repeat customers   GAME-US8  
SUNRISE PUBLICATIONS   11/4/1994   74-595,374   9/10/1996   1,999,100  
REGISTERED   41   CLASS   DESCRIPTION               41   Publication of books
and magazines   GAME-US42   TRADE MORE, PLAY MORE   5/4/2005   78/622,826  
3/31/2009   3,600,207   REGISTERED   35

 

Page 10



--------------------------------------------------------------------------------

REFERENCE #

  

MARK

       

FILED

  

APP #

  

REG DT

  

REG #

  

STATUS

  

CLASSES

   CLASS    DESCRIPTION                      35    retail store services and
online retail store services provided via a global computer network featuring
computer, video and electronic games, dvds, movies, books, magazines, strategy
guides, computer hardware, computer accessories, toys and action figures;
promoting the sale of computer, video and electronic games, dvds, movies, books,
magazines, strategy guides, computer hardware, computer accessories, toys and
action figures through the administration of a customer incentive award program
         END OF REPORT          TOTAL ITEMS SELECTED =    64

 

Page 11



--------------------------------------------------------------------------------

ELBO, INC.

 

Trademark Report By Country
Search Criteria

   Printed: 3/24/2014 Client    ELBO    Status    ACTIVE   

Display Options                        

     Goods    All   

 

REFERENCE #

 

MARK

     

FILED

 

APP #

 

REG DT

 

REG #

 

STATUS

 

CLASSES

AUSTRALIA                 ELBO-61/AU  

EB ELECTRONICS

BOUTIQUE (Stylized)

  12/30/1996   724820   10/27/2000   724820   REGISTERED   042   CLASS  
DESCRIPTION               042  

Retail store services of electric products, namely, interactive multimedia
hardware and software, computers, personal computers, computer software, disc
drives, printers, modems, computer books, computer magazines, video game
systems, video game software, joysticks, covers, printer ribbons, blank floppy
discs, and batteries

  ELBO-62/AU  

EB ELECTRONICS

BOUTIQUE (Stylized)

  12/30/1996   724817   6/18/1999   724817   REGISTERED   042   CLASS  
DESCRIPTION               042   Retail store services of electric products,
namely, interactive multimedia hardware and software, computers, personal
computers, computer software, disc drives, printers, modems, computer books,
computer magazines, video game systems, video game software, joysticks, covers,
printer ribbons, blank floppy discs, and batteries   ELBO-41/AU  

EB GAMES in plain block

letters

  6/4/2003   956383   5/5/2008   956383   REGISTERED   035, 041   CLASS  
DESCRIPTION               035   Mail order, on-line and retail store services
featuring children’s toys and books, children’s video tapes, CD’s and audio
tapes, interactive toys, puzzles and board games, plush toys, dress up clothing,
children’s arts and crafts, science and nature items, computer hardware,
software and peripherals, computer-related furniture, video game hardware,
software and accessories, electronic board games, hand-held entertainment
hardware and software, consumer-related disc hardware and software, consumer
electronics, and related accessories, books and magazines     041   Rental of
video and computer games; and on-line rental of computer games; a membership
club or organization for video and computer game enthusiasts which offers
credits or discounts on purchases and conventional and on-line rentals of video
and computer games, credits or discounts on video game magazines, free
demonstration of video and computer games, news and reviews of video and
computer games, and other similar benefits to its members   ELBO-69/AU  

ELECTRONICS EB

BOUTIQUE

  12/30/1996   724819   10/27/2000   724819   REGISTERED   042   CLASS  
DESCRIPTION               042  

Retail store services of electric products, namely, interactive multimedia
hardware and software, computers, personal computers, computer software, disc
drives, printers, modems, computer books, computer magazines, video game
systems, video game software, joysticks, covers, printer ribbons, blank floppy
discs, and batteries

  ELBO-78/AU  

ELECTRONICS EB

BOUTIQUE (Stylized)

  12/30/1996   724816   6/18/1999   724816   REGISTERED   042   CLASS  
DESCRIPTION               042   Retail store services of electric products,
namely, interactive multimedia hardware and software, computers, personal
computers, computer software, disc drives, printers, modems, computer books,
computer magazines, video game systems, video game software, joysticks, covers,
printer ribbons, blank floppy discs, and batteries   ELBO-34/AU  

GAMESTOP in plain block

letters

  12/9/2005   1090820   5/15/2012   1090820   REGISTERED   35

 

Page 1



--------------------------------------------------------------------------------

REFERENCE #

 

MARK

     

FILED

 

APP #

 

REG DT

 

REG #

 

STATUS

 

CLASSES

  CLASS   DESCRIPTION               35   Retail store services and online retail
store services provided via a global computer network featuring computer, video
and electronic games, DVDs, movies, books, magazines, strategy guides, computer
hardware, computer accessories, toys and action figures; promoting the sale of
computer, video and electronic games, DVDs, movies, books, magazines, strategy
guides, computer hardware, computer accessories, toys and action figures through
the administration of a customer incentive award program   ELBO-83/AU  

POWER TO THE

PLAYERS

  11/29/2007   1212693   7/18/2008   1212693   REGISTERED   035, 041   CLASS  
DESCRIPTION               035   Retail store services and online retail store
services provided via a global computer network featuring new and used computer,
video and electronic games, video game consoles, hand-held video game players,
digital media players and recorders, videos, DVDs, movies, role-playing cards,
game cards, books, magazines, strategy guides, computer hardware, computer
accessories, toys and action figures; promoting the sale of goods of others
through the administration of a customer incentive award and discount program
featuring discounts on new and used computer, video and electronic games, video
game consoles, hand-held video game players, digital media players and
recorders, videos, DVDs, movies, role-playing cards, game cards, books,
magazines, strategy guides, computer hardware, computer accessories, toys and
action figures     041   Information services relating to entertainment,
provided on-line from a computer database or the Internet relating to new and
used computers, video and electronic games, video game consoles, hand-held video
game players, digital media players and recorders, videos, DVDs, movies,
role-playing cards, game cards, books, magazines, strategy guides, computer game
hardware, computer game accessories, toys and action figure.   BRAZIL          
      ELBO-79/BR  

EB ELECTRONICS

BOUTIQUE and Design

  4/10/1996   819171271   11/23/2004   819171271   REGISTERED   035   CLASS  
DESCRIPTION               035  

Commercial auxiliary services including import and export of the following
products; software and hardware for interactive multimedia, computers, personal
computers, software for computers, computer programs, action discs, modems,
computer books, video game systems, software for video games, joysticks, covers,
floppy disks, batteries in local Brazilian Class 40.15

  ELBO-42/BR  

EB GAMES in plain block

letters

  5/30/2003   825548454       PENDING   035   CLASS   DESCRIPTION              
035  

Mail order, online and retail store services featuring children’s toys and
books, children’s video tapes, CD’s and audio tapes, interactive toys, puzzles
and board games, plush toys, dress up clothing, children’s arts and crafts,
science and nature items, computer hardware, software and peripherals,
computer-related furniture, video game hardware, software and accessories,
electronic board games, hand-held entertainment hardware and software,
consumer-related disc hardware and software, consumer electronics, and related
accessories, books and magazines

  ELBO-43/BR  

EB GAMES in plain block

letters

  5/30/2003   825548462   3/20/2012   825548462   REGISTERED   041   CLASS  
DESCRIPTION               041  

rental of video and computer games; and on-line rental of computer games; a
membership club or organization for video and computer games enthusiasts which
offers credits or discounts on purchases and conventional and on-line rentals of
video and computer games, credits or discounts on video game magazines, free
demonstration of video and computer games, news and reviews of video and
computer games, and other similar benefits to its members

  ELBO-70/BR  

ELECTRONICS EB

BOUTIQUE and Design

  4/10/1996   819171280   11/23/2004   819171280   REGISTERED   035   CLASS  
DESCRIPTION               035  

Commercial auxiliary services including import and export of the following
products; software and hardware for interactive multimedia, computers, personal
computers, software for computers, computer programs, action discs, modems,
computer books, video game systems, software for video games, joysticks, covers,
floppy disks, batteries in local Brazilian Class 40.15

  CANADA                 ELBO-105/CA  

BABBAGE’S (Trustees of

Chasada is owner)

  10/15/1993   739,041   8/9/1996   TMA 460,932   REGISTERED   09, 35

 

Page 2



--------------------------------------------------------------------------------

REFERENCE #

 

MARK

     

FILED

 

APP #

 

REG DT

 

REG #

 

STATUS

 

CLASSES

  CLASS   DESCRIPTION               09   Discs for computer, computer paper,
disc files and printer ribbons     35   Retail store services in the field of
home computers, computer software, video games and cartridges.   ELBO-40/CA   EB
EDGE   7/8/2003   1,183,659   12/10/2008   TMA 730,632   REGISTERED   035  
CLASS   DESCRIPTION               035   Mail order, online and retail store
services featuring children’s toys and books, children’s video tapes, CD’s and
audio tapes, interactive toys, puzzles and board games, plush toys, dress up
clothing, children’s arts and crafts, science and nature items, computer
hardware, software and peripherals, computer-related furniture, video game
hardware, software and accessories, electronic board games, hand-held
entertainment hardware and software, consumer-related disc hardware and
software, consumer electronics, and related accessories, books and magazines.  
    (2) Rental of video and computer games.       (3) On-line rental of computer
games.       (4) Providing a membership club or organization for video and
computer game enthusiasts which offers credits or discounts on purchases and
conventional and on-line rentals of video and computer games, credits or
discounts on video game magazines, free demonstration of video and computer
games, news and reviews of video and computer games; and other similar benefits
to its members.   ELBO-44/CA   EB GAMES in plain block letters   9/12/2002  
1,152,360   11/10/2008   TMA 728,171   REGISTERED   035   CLASS   DESCRIPTION  
            035   Mail order, online and retail store services featuring
children’s toys and books, children’s video tapes, CD’s and audio tapes,
interactive toys, puzzles and board games, plush toys, dress up clothing,
children’s arts and crafts, science and nature items, computer hardware,
software and peripherals, computer-related furniture, video game hardware,
software and accessories, electronic board games, hand-held entertainment
hardware and software, consumer-related disc hardware and software, consumer
electronics, and related accessories, books and magazines   ELBO-84/CA   POWER
TO THE PLAYERS   1/14/2008   1,379,059   1/14/2009   TMA 732,376   REGISTERED  
35   CLASS   DESCRIPTION               35   Retail store services and online
retail store services provided via a global computer network featuring new and
used computer, video and electronic games, video game consoles, hand-held video
game players, digital media players and recorders, videos, DVDs, movies,
role-playing cards, game cards, books, magazines, strategy guides, computer
hardware, computer accessories, toys and action figures; promoting the sale of
goods of others through the administration of a customer incentive award and
discount program featuring discounts on new and used computer, video and
electronic games, video game consoles, hand-held video game players, digital
media players and recorders, videos, DVDs, movies, role-playing cards, game
cards, books, magazines, strategy guides, computer hardware, computer
accessories, toys and action figures; Providing a web site containing
information and content on new and used computer, video and electronic games,
video game consoles, hand-held video game players, digital media players and
recorders, videos, DVDs, movies, role-playing cards, game cards, books,
magazines, strategy guides, computer game hardware, computer game accessories,
toys and action figures.   CHINA                 ELBO-36/CN   GAMESTOP in plain
block letters   12/23/2005   5079913   3/14/2009   5079913   REGISTERED   35  
CLASS   DESCRIPTION               35   Import-export agency; procurement
services for others (purchasing goods and services for other businesses);
industrial and commercial management assistance; sales promotion (for others)
promoting the sale of computer, video and electronic games, DVDs, movies, books,
magazines, strategy guides, computer hardware, computer accessories, toys and
action figures through an online store   DENMARK                 ELBO-72/DK  
ELECTRONICS EB BOUTIQUE   10/17/1995   07846/1995   5/16/1997   VR 1997/02083  
REGISTERED   09, 16   CLASS   DESCRIPTION               09   Electrical
apparatus and instruments, especially inter-actively multimedia hardware and
computer programs, computers, personal computers, computer programs, disc
drives, printers, modems, video game systems, software for video games,
joysticks, covers, floppy disks, batteries     16   Computer books, computer
magazines, printer ribbons  

 

Page 3



--------------------------------------------------------------------------------

REFERENCE #

  

MARK

       

FILED

  

APP #

  

REG DT

  

REG #

  

STATUS

  

CLASSES

EUROPEAN UNION (CTM) ELBO-52/EU    EB (Stylized)       9/18/1996    00342030   
1/7/1999    00342030    REGISTERED    09, 16, 28    CLASS    DESCRIPTION      
               09    Scientific, nautical, surveying, electric, photographic,
cinematographic, optical, weighing, measuring, signalling, checking
(supervision), life-saving and teaching apparatus and instruments; apparatus for
recording, transmission or reproduction of sound or images; magnetic data
carriers, recording discs; automatic vending machines and mechanisms for
coin-operated apparatus; cash registers, calculating machines, data processing
equipment and computers; computer software; computer hardware; parts and
accessories therefor; fire extinguishing apparatus; apparatus for recording,
transmission and reproduction of sound or images; magnetic data carriers,
recording disks; data processing equipment and computers; amusement apparatus
adapted for use with television receivers only; compact discs; computer
keyboards; computer memories; computer peripheral devices; computer hardware;
computer programs; computer software; floppy disks; games adapted for use with
television receivers only; magnetic data media; magnetic encoders; magnetic tape
units for computers; magnetic tapes; microprocessors; monitors; interactive
multimedia hardware and software; computers, personal computers, computer
software, disk drives, printers, modems, video game systems, video game
software, joysticks, covers, printer ribbons, blank floppy disks, and batteries.
      16    Paper, printed matter; stationery; instructional and teaching
materials; booklets, books, computer programs, magazines, periodicals and
printed publications.       28    Toys, games and playthings; computer and video
games; gymnastic and sporting articles.    ELBO-45/EU    EB GAMES in plain block
letters    5/7/2002    02688604    12/18/2003    02688604    REGISTERED    035,
041    CLASS    DESCRIPTION                      035    Mail order, online and
retail store services featuring children’s toys and books, children’s video
tapes, CD’s and audio tapes, interactive toys, puzzles and board games, plush
toys, dress up clothing, children’s arts and crafts, science and nature items,
computer hardware, software and peripherals, computer-related furniture, video
game hardware, software and accessories, electronic board games, hand-held
entertainment hardware and software, consumer-related disc hardware and
software, consumer electronics, and related accessories, books and magazines.   
   041    Rental of video and computer games; on-line rental of computer games.
   ELBO-68/EU    ELECTRONICS       9/18/1996    00341966    6/14/2001   
00341966    REGISTERED    09, 16, 28    BOUTIQUE (Stylized)                     
CLASS    DESCRIPTION                      09    Scientific, nautical, surveying,
electric, photographic, cinematographic, optical, weighing, measuring,
signalling, checking (supervision), life-saving and teaching apparatus and
instruments; apparatus for recording, transmission or reproduction of sound or
images; magnetic data carriers, recording discs; automatic vending machines and
mechanisms for coin-operated apparatus; cash registers, calculating machines,
data processing equipment and computers; computer software; computer hardware;
parts and accessories therefor; fire extinguishing apparatus; apparatus for
recording, transmission and reproduction of sound or images; magnetic data
carriers, recording disks; data processing equipment and computers; amusement
apparatus adapted for use with television receivers only; compact discs;
computer keyboards; computer memories; computer peripheral devices; computer
hardware; computer programs; computer software; floppy disks; games adapted for
use with television receivers only; magnetic data media; magnetic encoders;
magnetic tape units for computers; magnetic tapes; microprocessors; monitors;
interactive multimedia hardware and software; computers, personal computers,
computer software, disk drives, printers, modems, video game systems, video game
software, joysticks, covers, printer ribbons, blank floppy disks, and batteries
      16    Paper, printed matter; stationery; instructional and teaching
materials; booklets, books, computer programs, magazines, peridocals and printed
publications.       28    Toys, games and playthings; computer and video games;
gymnastic and sporting articles.   

 

Page 4



--------------------------------------------------------------------------------

REFERENCE #

  

MARK

       

FILED

  

APP #

  

REG DT

  

REG #

  

STATUS

  

CLASSES

ELBO-86/EU    POWER TO THE PLAYERS    11/29/2007    006466941    11/18/2008   
006466941    REGISTERED    35, 41    CLASS    DESCRIPTION                     
35    Retail store services and online retail store services provided via a
global computer network featuring new and used computer, video and electronic
games, video game consoles, hand-held video game players, digital media players
and recorders, videos, DVDs, movies, role-playing cards, game cards, books,
magazines, strategy guides, computer hardware, computer accessories, toys and
action figures; promoting the sale of goods of others through the administration
of a customer incentive award and discount program featuring discounts on new
and used computer, video and electronic games, video game consoles, hand-held
video game players, digital media players and recorders, videos, DVDs, movies,
role-playing cards, game cards, books, magazines, strategy guides, computer
hardware, computer accessories, toys and action figures.       41    Providing a
web site containing entertainment information and content on new and used
computer, video and electronic games, video game consoles, hand-held video game
players, digital media players and recorders, videos, DVDs, movies, role-playing
cards, game cards, books, magazines, strategy guides, computer game hardware,
computer game accessories, toys and action figures.    ELBO-117/EU    Stylized
BUNNY Device in Black/White/Pink    9/17/2010    009384082    3/1/2011   
009384082    REGISTERED    035    CLASS    DESCRIPTION                      035
   retail store services and online retail store services provided via a global
computer network featuring computer, video and electronic games, electronic
board games, hand-held electronic entertainment hardware and software, CDs,
DVDs, movies, books, magazines, strategy guides, computer hardware, computer
accessories, toys and action figures; promoting the sale of computer, video and
electronic games, electronic board games, hand-held electronic entertainment
hardware and software, CDs, DVDs, movies, books, magazines, strategy guides,
computer hardware, computer accessories, toys and action figures through the
administration of a customer incentive award program    FRANCE                  
      ELBO-73/FR    ELECTRONICS EB BOUTIQUE    4/24/1997    97675113   
10/3/1997    97675113    REGISTERED    09    CLASS    DESCRIPTION               
      09    Electric goods, electronic products, namely, material and/or data
processing programs, interactive media; computers; personal computers, software
(recorded programs), mechanisms driving discs (data processing), computer
printers; modems; books, magazines, computer science; electronic games
apparatus; software for electronic games; control levers (games); cases for
electronic apparatus, ribbons for computer printers, blank floppy disks,
electric batteries    GERMANY                         ELBO-51/DE    EB
ELECTRONIC BOUTIQUE (Stylized)    10/20/1995    39542702.9    9/9/1996   
39542702.9    REGISTERED    09, 16    CLASS    DESCRIPTION                     
09    Datenverarbeitungsanlagen und deren Teile, auf Datenträgern gespeicherte
Programme für Datenverarbeitungsanlagen, Modems, Drucker, Magnetbänder,
Compactdisks (CD), Disketten, Batterien, Akkumulatoren, Video-Spiele,
Spielcomputer; alle vorgenannten Waren soweit in Klasse 9 enthalten       16   
Bücher, Magazine (Zeitschriften), Zeitungen, Farbbänder für Drucker von
Datenverarbeitungsanlagen und Schreibmaschinen    IRELAND                     
   ELBO-49/IE    EB (Stylized)    9/18/1996    96/5222    2/3/2000    214249   
REGISTERED    09, 16, 28    CLASS    DESCRIPTION                      09   
Apparatus for recording, transmission and reproduction of sound or images;
magnetic data carriers, recording disks; data processing equipment and
computers; amusement apparatus adapted for use with television receivers only;
compact discs; computer keyboards; computer memories; computer peripheral
devices; computer hardware; computer programs; computer software; floppy disks;
games adapted for use with television receivers only; magnetic data media;
magnetic encoders; magnetic tape units for computers; magnetic tapes;
microprocessors; monitors; interactive multimedia hardware and software,
computers, personal computers, computer software, disk drives, printers, modems,
video game systems, video game software, joysticks, covers, blank floppy disks,
and batteries; computer games.       16    Printed matter; instructional and
teaching material, booklets, books, magazines, periodicals and printed
publications; printer ribbons       28    Games, and playthings, and toys,
including hand held computer and video games.   

 

Page 5



--------------------------------------------------------------------------------

REFERENCE #

  

MARK

       

FILED

  

APP #

  

REG DT

  

REG #

  

STATUS

  

CLASSES

ELBO-54/IE    EB ELECTRONICS BOUTIQUE (Stylized)    9/18/1996    96/5223   
2/3/2000    214250    REGISTERED    09, 16, 28    CLASS    DESCRIPTION         
            09    Apparatus for recording, transmission and reproduction of
sound or images; magnetic data carriers, recording disks; data processing
equipment and computers; amusement apparatus adapted for use with television
receivers only; compact discs; computer keyboards; computer memories; computer
peripheral devices; computer hardware; computer programs; computer software;
floppy disks; games adapted for use with television receivers only; magnetic
data media; magnetic encoders; magnetic tape units for computers; magnetic
tapes; microprocessors; monitors; interactive multimedia hardware and software,
computers, personal computers, computer software, disk drives, printers, modems,
video game systems, video game software, joysticks, covers, blank floppy disks,
and batteries; computer games.       16    Printed matter; instructional and
teaching material, booklets, books, magazines, periodicals and printed
publications; printer ribbons.       28    Games, and playthings, and toys,
including hand held computer and video games.    ELBO-67/IE    ELECTRONICS
BOUTIQUE AND THE ELECTRONICS BOUTIQUE    9/18/1996    96/5224    2/3/2000   
207451    REGISTERED    09, 16, 28    CLASS    DESCRIPTION                     
28    Games, and playthings, and toys, including computer and video games.      
09    Apparatus for recording, transmission and reproduction of sound or images;
magnetic data carriers, recording disks; data processing equipment and
computers; amusement apparatus adapted for use with television receivers only;
compact discs; computer keyboards; computer memories, computer peripheral
devices; computer hardware; computer programs; computer software; floppy disks;
games adapted for use with television receivers only; magnetic data media;
magnetic encoders; magnetic tape units for computers; magnetic tapes;
microprocessors; monitors; interactive multimedia hardware and software,
computers, personal computers, computer software, disk drives, printers, modems,
video game systems, video game software, joysticks, covers, printer ribbons,
blank floppy disks, and batteries.       16    Printed matter; instructional and
teaching material, booklets, books, computer programs, magazines, periodicals
and printed publications.    ISRAEL                         ELBO-74/IL   
ELECTRONICS EB BOUTIQUE    10/26/1995    101,511    9/5/2001    101,511   
REGISTERED    ITALY                         ELBO-55/IT    EB ELECTRONIC BOUTIQUE
(Stylized)    6/20/1996    MI2006C011568    12/14/1998    1215144    REGISTERED
   042    CLASS    DESCRIPTION                      042    Services provided by
shops; sale of retail goods such as machines and programs, interactive
multimedia, laboratories electronics, PC, programs for electronic laboratories,
carriages for diskettes, printers, modem, computer books, computer magazines,
video game systems, video game programs, screens, ribbons for printers,
diskettes, batteries    JAPAN                         ELBO-75/JP    ELECTRONICS
EB BOUTIQUE    12/28/1996    81-147580    5/11/2001    4473438    REGISTERED   
035    CLASS    DESCRIPTION                      035    wholesale services and
retail store services in relation to electronic products, including interactive
multimedia hardware and software, computers, personal computers, computer
software, disc drives, printers, modems, computer books, computer magazines,
video game systems, video game software, joysticks, covers, printer ribbons,
blank floppy discs, and batteries    ELBO-37/JP    GAMESTOP in plain block
letters    12/8/2005    115365/2005    8/18/2006    4979675    REGISTERED    35
   CLASS    DESCRIPTION                      35    retail store services and
online retail store services provided via a global computer network featuring
computer, video and electronic games, dvds, movies, books, magazines, strategy
guides, computer hardware, computer accessories, toys and action figures;
promoting the sale of computer, video and electronic games, dvds, movies, books,
magazines, strategy guides, computer hardware, computer accessories, toys and
action figures through the administration of a customer incentive award program
  

 

Page 6



--------------------------------------------------------------------------------

REFERENCE #

 

MARK

     

FILED

 

APP #

 

REG DT

 

REG #

 

STATUS

 

CLASSES

ELBO-87/JP

  POWER TO THE PLAYERS   11/29/2007   119756/2007   9/17/2010   4070892  
REGISTERED   035, 041  

CLASS

  DESCRIPTION               035   Retail services including online retail store
services provided via a global computer network featuring new and used
computers, hand-held video game players, digital media players and recorders,
video tapes, blank DVDs, computer hardware, computer connection cables, computer
joysticks, computer mice, computer keyboards, computer video and audio
connection cables, computer video routing boxes, batteries and chargers, mouse
pads, computer faceplates, computer microphones and headsets, wireless game
controllers, wireless microphones, headphones and computer disc cleaning kits;
Sales promotion for others through the administration of a customer incentive
award and discount program featuring discounts on new and used computers,
consumer video games, electronic games, video game consoles, hand-held video
game players, digital media players and recorders, video tapes, blank DVDs,
recorded DVDs, role-playing cards, game cards, books, magazines, strategy
guides, computer hardware, computer connection cables, computer joysticks,
computer mice, computer keyboards, computer video and audio connection cables,
computer video routing boxes, batteries and chargers, mouse pads, computer
faceplates, computer microphones and headsets, wireless game controllers,
wireless microphones, headphones and computer disc cleaning kits, toys and
action figures; Advertising and publicity services; Issuance of trading stamps;
Business management analysis or business consultancy; Marketing research;
Providing information on commodity sales; Retail services or wholesale services
for electrical machinery and apparatuses; Providing information on sale via web
site on new and used computer, consumer video games, electronic games, video
game consoles, hand-held video game players, digital media players and
recorders, video tapes, blank DVDs, recorded DVDs, role-playing cards, game
cards, books, magazines, strategy guides, computer game hardware, computer game
connection cables, computer game joysticks, computer game mice, computer game
keyboards, computer game video and audio connection cables, computer game video
routing boxes, computer game batteries and chargers, mouse pads, computer game
faceplates, computer game microphones and headsets, computer game wireless game
controllers, computer game wireless microphones, headphones and computer game
disc cleaning kits, toys and action figures     041   Providing electronic
publications  

MEXICO

               

T07233MX02

  EB GAMES in plain block letters   11/21/2013   1434044       PENDING   035  
CLASS   DESCRIPTION               035   Online and retail store services
featuring children’s toys and books, children’s video tapes, CD’s and audio
tapes, interactive toys, puzzles and board games, plush toys, dress up clothing,
children’s arts and crafts, science and nature items, computer hardware,
software and peripherals, computer-related furniture, video game hardware,
software and accessories, electronic board games, hand-held entertainment,
hardware and software, consumer-related disc hardware and software, consumer
electronics, and related accessories, books and magazines  

T07233MX03

  EB GAMES in plain block letters   11/21/2013   1434046       PENDING   041  
CLASS   DESCRIPTION               041   Rental of video and computer games; and
on-line rental of computer games; a membership club or organization for video
and computer game enthusiasts which offers credits or discounts on purchases on
video games magazines, free demonstration of video and computer games, news and
reviews of video and computer games, and other similar to its members  

NEW ZEALAND

               

ELBO-47/NZ

  EB GAMES in plain block letters   3/26/2003   675805   9/7/2006   675805  
REGISTERED   035   CLASS   DESCRIPTION               035   mail order, online
and retail store services relating to children’s toys and books, children’s
video tapes, CD’s and audio tapes, interactive toys, puzzles and board games,
plush toys, dress up clothing, children’s arts and crafts, science and nature
items, computer hardware, software and peripherals, computer-related furniture,
video game hardware, software and accessories, electronic board games, hand-held
entertainment hardware and software, consumer-related disc hardware and
software, consumer electronics, and related accessories, books and magazines  

 

Page 7



--------------------------------------------------------------------------------

REFERENCE #

 

MARK

     

FILED

 

APP #

 

REG DT

 

REG #

 

STATUS

 

CLASSES

ELBO-48/NZ

  EB GAMES in plain block letters   3/26/2003   675806   9/7/2006   675806  
REGISTERED   041   CLASS   DESCRIPTION               041   rental of video and
computer games; and on-line rental of computer games; a membership club or
organisation for video and computer game enthusiasts which offers credits or
discounts on purchases and conventional and on-line rentals of video and
computer games, credits or discounts on video game magazines, free demonstration
of video and computer games, news and reviews of video and computer games, and
other similar benefits to its members  

ELBO-76/NZ

  ELECTRONICS EB   3/6/1997   273534   2/9/1999   273534   REGISTERED   042  
BOUTIQUE (Stlyzed)             CLASS   DESCRIPTION               042   Wholesale
services and retail store services in relation to electronic products, including
interactive multimedia hardware and software, computers, personal computers,
computer software, disc drives, printers, modems, computer books, computer
magazines, video game systems, video game software, joysticks, covers, printer
ribbons, blank floppy discs, and batteries  

ELBO-39/NZ

  GAMESTOP in plain block letters   12/8/2005   740116   7/13/2006   740116  
REGISTERED   35   CLASS   DESCRIPTION               35   retail store services
and online retail store services provided via a global computer network in
respect of computer, video and electronic games, DVDs, movies, books, magazines,
strategy guides, computer hardware, computer accessories, toys and action
figures; promoting the sale of computer, video and electronic games, DVDs,
movies, books, magazines, strategy guides, computer hardware, computer
accessories, toys and action figures through the administration of a customer
incentive award program  

NORWAY

               

ELBO-65/NO

  EB ELECTRONICS BOUTIQUE (Stylized)   4/19/2001   2001-05018   9/18/2006  
234954   REGISTERED   035, 041   CLASS   DESCRIPTION               035   Retail
sale of children’s toys and books, children’s video tapes, CDs and audio tapes,
interactive toys, puzzles and board games, plush toys, dress up clothing,
children’s arts and crafts, science and nature items, computer hardware and
software and accessories, electronic board games, hand-held entertainment
hardware and software, computer-related disc hardware and software, and
entertainment electronics, and for the sale, resale, trade-in, and rental of
video games and PC games, and for the sale and resale of trading/game cards, and
for the sale of accessories, books and magazines relating to the above     041  
Online gaming and game rental on demand online      

ELBO-48A/NO

  EB GAMES in plain block letters   7/22/2003   2003-06871A   7/17/2010   256210
  REGISTERED   035   CLASS   DESCRIPTION               035   Mail order, online
and retail store services featuring children’s toys and children’s books,
puzzles and board games, plush toys, dress up clothing, children’s art and
crafts and equipment for the creation of children’s art and art crafts, science
and nature items, books and magazines.  

ELBO-38/NO

  GAMESTOP in plain block letters   12/13/2005   200514027   10/9/2006   235322
  REGISTERED   35   CLASS   DESCRIPTION               35   retail store services
and online retail store services provided via a global computer network
featuring computer, video and electronic games, dvds, movies, books, magazines,
strategy guides, computer hardware, computer accessories, toys and action
figures; promoting the sale of computer, video and electronic games, dvds,
movies, books, magazines, strategy guides, computer hardware, computer
accessories, toys and action figures through the administration of a customer
incentive award program  

 

Page 8



--------------------------------------------------------------------------------

REFERENCE #

 

MARK

     

FILED

 

APP #

 

REG DT

 

REG #

 

STATUS

 

CLASSES

ELBO-88/NO

  POWER TO THE PLAYERS   11/30/2007   200714771   12/13/2010   257892  
REGISTERED   035, 038, 041   CLASS   DESCRIPTION               038   Providing a
web site containing information and content on new and used computer, video and
electronic games, video game consoles, hand-held video game players, digital
media players and recorders, videos, DVDs, movies, role-playing cards, game
cards, books, magazines, strategy guides, computer hardware, computer
accessories, toys and action figure     041   Information and content on new and
used computer, video and electronic games, video game consoles, hand-held video
game players, digital media players and recorders, videos, DVDs, movies,
role-playing cards, game cards, books, magazines, strategy guides, computer
hardware, computer accessories, toys and action figure     035   Retail store
services and online retail store services provided via a global computer network
featuring new and used computer, video and electronic games, video game
consoles, hand-held video game players, digital media players and recorders,
videos, DVDs, movies, role-playing cards, game cards, books, magazines, strategy
guides, computer hardware, computer accessories, toys and action figures;
promoting the sale of goods of others through the administration of a customer
incentive award and discount program featuring discounts on new and used
computer, video and electronic games, video game consoles, hand-held video game
players, digital media players and recorders, videos, DVDs, movies, role-playing
cards, game cards, books, magazines, strategy guides, computer hardware,
computer accessories, toys and action figures   ELBO-82/NO   RESPECT THE RATINGS
  9/9/2008   200811381   11/10/2008   248561   REGISTERED   35   CLASS  
DESCRIPTION               35   Retail store services and online retail store
services provided via a global computer network featuring new and used computer,
video and electronic games, videos, DVDs, movies, books, magazines, strategy
guides, computer hardware, computer accessories, toys and action figures;
promoting the sale of new and used computer, video and electronic games, videos,
DVDs, movies, books, magazines, strategy guides, computer hardware, computer
accessories, toys and action figures through the administration of a customer
incentive award and discount program and public awareness program   SOUTH AFRICA
                ELBO-77/ZA   ELECTRONICS EB   10/23/1995   95/14095   7/10/1999
  95/14095   REGISTERED     BOUTIQUE               SOUTH KOREA                
ELBO-56/KR   EB (Stylized)     2/3/1995   95-994   11/14/1996   33518  
REGISTERED   ELBO-46/KR   EB GAMES (Stylized)   5/29/2003   41-2003-11297  
10/24/2006   139195   REGISTERED   035, 041   CLASS   DESCRIPTION              
035   Sales agency or mediating services for children’s toys and books related
to games, children’s video tapes related to games, CDs and audio tapes related
to games, interactive toys for games, puzzles for games, board games, plush toys
for games, clothing for role playing, computer hardware, software and
peripherals related to games, video game hardware, software and accessories,
electronic board games, hand-held entertainment hardware and software for games,
    041   Rental of video and computer game programs, and on-line rental of
computer game programs   ELBO-58/KR   ELECTRONICS   2/3/1995   95-995  
11/14/1996   33519   REGISTERED     BOUTIQUE (Stylized)           SWITZERLAND  
              ELBO-71/CH   ELECTRONICS EB   10/19/1995   436837   3/27/1997  
1201895   REGISTERED   09, 16, 28   BOUTIQUE                 CLASS   DESCRIPTION
              09   Electric and electronic apparatus and instruments as included
in Class 9; equipment for recording, transmission and reproduction of data,
sound and image; electronic, optical and magnetic recording devices, records;
data processing equipment, computers, computer hardware and software as well as
peripheral apparatus and instruments, including personal computers, interactive
multimedia hardware and software, disk drives, printers, modems, video games
apparatus, video games software, joysticks, unrecorded floppy disks, batteries;
components, spare parts and accessories such as lids, cable and connectors for
all aforesaid goods     16   Printed matter, including computer books and
magazines; typewriters and office requisites (except furniture), including
inking ribbons for printers; teaching aids and teaching materials (except
apparatus) including user manuals     28   Games, toys, including video game
apparatus  

 

Page 9



--------------------------------------------------------------------------------

REFERENCE #

 

MARK

     

FILED

 

APP #

 

REG DT

 

REG #

 

STATUS

 

CLASSES

ELBO-35/CH   GAMESTOP in plain block letters   12/9/2005   60167/2005  
1/25/2006   542227   REGISTERED   35   CLASS   DESCRIPTION               35  
retail store services and online retail store services provided via a global
computer network featuring computer, video and electronic games, dvds, movies,
books, magazines, strategy guides, computer hardware, computer accessories, toys
and action figures; promoting the sale of computer, video and electronic games,
dvds, movies, books, magazines, strategy guides, computer hardware, computer
accessories, toys and action figures through the administration of a customer
incentive award program   ELBO-85/CH   POWER TO THE PLAYERS   11/29/2007   63496
  5/14/2008   570865   REGISTERED  

035, 041,

042

  CLASS   DESCRIPTION               035   Retail store services and online
retail store services provided via a global computer network featuring new and
used computer, video and electronic games, video game consoles, hand-held video
game players, digital media players and recorders, videos, DVDs, movies,
role-playing cards, game cards, books, magazines, strategy guides, computer
hardware, computer accessories, toys and action figures; promoting the sale of
goods of others through the administration of a customer incentive award and
discount program featuring discounts on new and used computer, video and
electronic games, video game consoles, hand-held video game players, digital
media players and recorders, videos, DVDs, movies, role-playing cards, game
cards, books, magazines, strategy guides, computer hardware, computer
accessories, toys and action figures     041   Providing information on websites
concerning entertainment in regard of new and used computers, video and
electronic games, video game consoles, hand-held video game players, digital
media players and recorders, videos, DVDs, movies, role-playing cards, game
cards, books, magazines, strategy guides, computer game hardware, computer game
accessories, toys and action figures     042   Providing information on websites
regarding technology and technical values in regard of new and used computer,
video, and electronic games, video game consoles, hand-held video game players,
digital media players and recorders, videos, DVDs, movies, role-playing cards,
game cards, books, magazines, strategy guides, computer game hardware, computer
game accessories, toys and action figures   ELBO-80/CH   RESPECT THE RATINGS  
9/9/2008   61226/2008   11/7/2008   579007   REGISTERED   35   CLASS  
DESCRIPTION               35   Retail store services and online retail store
services provided via a global computer network featuring new and used computer,
video and electronic games, videos, DVDs, movies, books, magazines, strategy
guides, computer hardware, computer accessories, toys and action figures;
promoting the sale of new and used computer, video and electronic games, videos,
DVDs, movies, books, magazines, strategy guides, computer hardware, computer
accessories, toys and action figures through the administration of a customer
incentive award and discount program and public awareness program  
UNITED KINGDOM                 ELBO-53/GB   EB (Stylized)     10/10/1995  
2040726   6/5/1998   2040726   REGISTERED   09, 16, 28,                 38, 42  
CLASS   DESCRIPTION               09   Apparatus for recording, transmission or
reproduction of sound or images; magnetic data carriers, recording disks; data
processing equipment and computers; amusement apparatus adapted for use with
television receivers only; compact discs; computer key boards; computer
memories; computer peripheral devices; computer hardware; computer programs;
computer software; floppy disks; games adapted for use with television receivers
only; magnetic data media; magnetic encoders; magnetic tape units for computers;
magnetic tapes; microprocessors; monitors; interactive multimedia hardware and
software; personal computers; disk drives; printers; modems; video game systems
for use with television receivers only; video game software; joysticks.     16  
Printed matter; instructional and teaching material (except apparatus);
booklets; books; computer programs; magazines; periodicals; printed
publications.     28   Games and playthings, not included in any other class;
toys; computer and video games other than those for use with television
receivers only.     38   Communications by computer terminals; computer aided
transmission of messages and images; electronic mail; rental of message sending
apparatus.     42   Computer programming; consultancy in the field of computer
hardware; leasing access to a computer database; computer rental; updating
computer software; computer software design; computer software rental.  
ELBO-64/GB   EB ELECTRONICS BOUTIQUE (Stylized)   10/10/1995   2040724  
7/18/1997   2040724   REGISTERED  

09, 16, 28,

38, 42

 

Page 10



--------------------------------------------------------------------------------

REFERENCE #

 

MARK

     

FILED

 

APP #

 

REG DT

 

REG #

 

STATUS

 

CLASSES

  CLASS   DESCRIPTION               09   Apparatus for recording, transmission
or reproduction of sound or images; magnetic data carriers, recording disks;
data processing equipment and computers; amusement apparatus adapted for use
with television receivers only; compact discs; computer keyboards; computer
memories; computer peripheral devices; computer hardware; computer programs;
computer software; floppy discs; games adapted for use with television receivers
only; magnetic data media; magnetic encoders; magnetic tape units for computers;
magnetic tapes; microprocessors; monitors; interactive multimedia hardware and
software; personal computers; disk drives; printers; modems; video game systems
for use with television receivers only; video game software; joysticks; but not
including computer software relating to typefaces.     16   Printed matter;
instructional and teaching material (except apparatus); booklets; books;
computer programs; magazines; periodicals; printed publications.     28   Games
and playthings, not included in any other classes; toys; computer and video
games other than those for use with television receivers only.     38  
Communications by computer terminals; computer aided transmission of messages
and images; electronic mail; rental of message sending apparatus.     42  
Computer programming; consultancy in the field of computer hardware; leasing
access to a computer database; computer rental; updating computer software;
computer software design; computer software rental.   ELBO-50/GB   EBX
(Stylized) and Device   11/2/1995   2050730   9/1/2000   2050730   REGISTERED  
09, 016, 25,                 28, 38, 42   CLASS   DESCRIPTION               016
  Printed matter; instructional and teaching material (except apparatus);
booklets; books; computer programs; magazines; periodicals; printed
publications.     25   Articles of clothing; headgear; footwear.     09  
Magnetic data carriers, recording disks, data processing apparatus and
computers, computer keyboards, computer memories, computer peripheral devices,
computer hardware, computer programs, computer software, floppy discs, magnetic
data media, magnetic encoders, magnetic tape units for computers, magnetic
tapes, microprocessors, monitors, interactive multi-media hardware and software,
disks drives, printers end modems; none of the aforesaid goods for use in the
broking of financial instruments; apparatus for recording, transmission or
reproduction of sound and images; amusement apparatus adapted for use with
television receivers only; compact discs; video game systems for use with
television receivers only; joysticks; parts and fittings included in Class 9 for
all the aforesaid goods; but not including cases, casings or any goods similar
to cases or casings.     28   Games and playthings, not included in any other
classes; toys; computer and video games other than those for use with television
receivers only.     38   Communications by computer terminals; computer aided
transmission of messages and images; electronic mail; rental of message sending
apparatus; none of the aforesaid services relating to electronic broking of
financial instruments.     42               ELBO-57/GB   ELECTRONICS BOUTIQUE  
  10/6/1995   2041846   9/19/1997   2041846   REGISTERED   09   CLASS  
DESCRIPTION               09   Computers; videos; visual display units;
keyboards; joysticks; computer software, but none relating to typefaces;
computer games; parts and fittings for all the aforementioned goods.  
ELBO-59/GB   STOP -N- SAVE     11/2/1995   2043306   1/16/1998   2043306  
REGISTERED   09, 16, 25,   SOFTWARE and Device            

28, 38, 39,

42

  CLASS   DESCRIPTION               09   Apparatus for recording, transmission
or reproduction of sound or images; magnetic data carriers, recording disks;
data processing equipment and computers; amusement apparatus adapted for use
with television receivers only; compact discs; computer keyboards; computer
memories; computer peripheral devices; computer hardware; computer programs;
computer software; floppy discs; games adapted for use with television receivers
only; magnetic data media; magnetic encoders; magnetic tape units for computers;
magnetic tapes; microprocessors; monitors; interactive multimedia hardware and
software; personal computers; disk drives; printers; modems; video game systems
for use with television receivers only; video games software; joysticks.     16
  Printed matter; instructional and teaching materiel (except apparatus);
booklets; books; computer programs; magazines; periodicals; printed
publications.     25   Clothing, footwear and headgear.     28   Games and play
things, not included in other classes; toys; computer and video games other than
those for use with television receivers only.     38   Communications by
computer terminal; computer aided transmission of messages and images;
electronic mail; rental of message sending apparatus.     39   Transportation
and storage services relating to computer hardware, computer software, computer
peripherals, video games systems and video games software.     42   Computer
programming; consultancy in the field of computer hardware; leasing access to a
computer database; computer rental; updating computer software; computer
software design; computer software rental.  

 

Page 11



--------------------------------------------------------------------------------

REFERENCE #

 

MARK

     

FILED

 

APP #

 

REG DT

 

REG #

 

STATUS

 

CLASSES

ELBO-60/GB   THE ELECTRONICS BOUTIQUE ELECTRONICS BOUTIQUE   10/10/1995  
2040725   8/1/1997   2040725   REGISTERED  

09, 16, 28,

38, 42

  CLASS   DESCRIPTION               09   Apparatus for recording, transmission
or reproduction of sound or images; magnetic data carriers, recording disks;
data processing equipment and computers; amusement apparatus adapted for use
with television receivers only; compact discs; computer keyboards; computer
memories; computer peripheral devices; computer hardware; computer programs;
computer software; floppy discs; games adapted for use with television receivers
only; magnetic data media; magnetic encoders; magnetic tape units for computers;
magnetic tapes; microprocessors; monitors; interactive multimedia hardware and
software; personal computers; disk drives; printers; modems; video game systems
for use with television receivers only; video game software; joysticks; but not
including computer software relating to typefaces.     16   Printed matter;
instructional and teaching material (except apparatus); booklets; books;
computer programs; magazines; periodicals; printed publications.     28   Games
and playthings, not included in any other classes; toys; computer and video
games other than those for use with television receivers only.     38  
Communications by computer terminals; computer aided transmission of messages
and images; electronic mail; rental of message sending apparatus.     42  
Computer programming; consultancy in the field of computer hardware; leasing
access to a computer database; computer rental; updating computer software;
computer software design; computer software rental.   UNITED STATES            
  ELBO-US39   BABBAGE’S     1/7/1985   73/516,423   6/25/1985   1,345,315  
REGISTERED   42   CLASS   DESCRIPTION               42   Retail store services
in the field of home computers, computer software, video games end cartridges  
ELBO-US112   BUCK     9/2/2009   77/818,890   6/5/2012   4,154,460   REGISTERED
  035, 041   CLASS   DESCRIPTION               035   Retail store services and
online retail store services provided via a global computer network featuring
new and used computer, video and electronic games, videos, DVDs, movies, books,
magazines, strategy guides, computer hardware, computer accessories, toys and
action figures; promoting the sale of new and used computer, video and
electronic games, videos, DVDs, movies, books, magazines, strategy guides,
computer hardware, computer accessories, toys and action figures through the
administration of a customer incentive award and discount program     041  
Providing a web site containing entertainment information, namely, providing
information about new and used computer, video and electronic games, video game
consoles, hand-held video game players, digital media players and recorders,
videos, DVDs, movies, role-playing cards games, game cards, books and magazines
featuring computer games, strategy guides for computer games, computer game
hardware, computer game accessories, toys and action figures; Entertainment
services, namely, conducting contests and sweepstakes and conducting contests
and sweepstakes over a global computer network   ELBO-US19   EB ELECTRONICS
BOUTIQUE (Stylized)   8/3/1994   74/557,001   8/8/1995   1,910,639   REGISTERED
  042   CLASS   DESCRIPTION               042   retail store services of
electric products, namely interactive multimedia hardware and software,
computers, personal computers, computer software, disk drives, printers, modems,
computer books, computer magazines, video game systems, video game software, joy
sticks, covers, printer ribbons, blank floppy disks, and batteries   ELBO-US20  
EB ELECTRONICS BOUTIQUE (Stylized)   8/3/1994   74/556,981   8/8/1995  
1,910,638   REGISTERED   042   CLASS   DESCRIPTION               042   retail
store services of electric products, namely interactive multimedia hardware and
software, computers, personal computers, computer software, disk drives,
printers, modems, computer books, computer magazines, video game systems, video
game software, joy sticks, covers, printer ribbons, blank floppy disks, and
batteries   ELBO-US12   EB GAMES (Stylized)   11/29/2002   76/474,303   8/1/2006
  3,123,954   REGISTERED   035

 

Page 12



--------------------------------------------------------------------------------

REFERENCE #

 

MARK

     

FILED

 

APP #

 

REG DT

 

REG #

 

STATUS

 

CLASSES

  CLASS   DESCRIPTION               035   Mail order, online and retail store
services featuring children’s toys and books, children’s video tapes, CD’s and
audio tapes, interactive toys, puzzles and board games, plush toys, computer
hardware, software and peripherals, computer-related furniture, video game
hardware, software and accessories, electronic board games, hand-held
entertainment hardware and software, consumer-related disc hardware and
software, consumer electronics, and related accessories, books and magazines  
ELBO-US13   EB GAMES in plain block letters   3/19/2002   76/385,446   7/11/2006
  3,114,551   REGISTERED   035   CLASS   DESCRIPTION               035   mail
order, online and retail store services featuring children’s toys and books,
children’s video tapes, CD’s and audio tapes, interactive toys, puzzles and
board games, plush toys, computer hardware, software and peripherals,
computer-related furniture, video game hardware, software and accessories,
electronic board games, hand-held entertainment hardware and software,
consumer-related disc hardware and software, consumer electronics, and related
accessories, books and magazines   ELBO-US21   EB in plain block letters  
8/3/1994   74/556,983   7/18/1995   1,906,173   REGISTERED   042   CLASS  
DESCRIPTION               042   retail store services of electric products,
namely interactive multimedia hardware and software, computers, personal
computers, computer software, disk drives, printers, modems, computer books,
computer magazines, video game systems, video game software, joy sticks, covers,
printer ribbons, blank floppy disks, and batteries   ELBO-US24   EBX    
8/3/1994   74/556,841   8/1/1995   1,909,051   REGISTERED   042   CLASS  
DESCRIPTION               042   retail store services of electric products,
namely interactive multimedia hardware and software, computers, personal
computers, computer software, disk drives, printers, modems, computer books,
computer magazines, video game systems, video game software, joy sticks, covers,
printer ribbons, blank floppy disks, and batteries   ELBO-US114   GAMESTOP
POWERUP REWARDS   2/1/2010   77/925,057   3/1/2011   3,926,819   REGISTERED  
035   CLASS   DESCRIPTION               035   Promoting the sale of goods of
others through the administration of a customer incentive award and discount
program featuring discounts on new and used computer, video and electronic
games, video game consoles, hand-held video game players, digital media players
and recorders, videos, DVDs, movies, role-playing cards, game cards, books,
magazines, strategy guides, computer hardware, computer accessories, toys and
action figures; Retail store services and online retail store services provided
via a global computer network featuring new and used computer, video and
electronic games, video game consoles, hand-held video game players, digital
media players and recorders, videos, DVDs, movies, role-playing cards, game
cards, books, magazines, strategy guides, computer hardware, computer
accessories, toys and action figures   ELBO-115   GAMESTOP POWERUP REWARDS PRO  
2/1/2010   77/925,060   3/1/2011   3,926,820   REGISTERED   035   CLASS  
DESCRIPTION               035   Promoting the sale of goods of others through
the administration of a customer incentive award and discount program featuring
discounts on new and used computer, video and electronic games, video game
consoles, hand-held video game players, digital media players and recorders,
videos, DVDs, movies, role-playing cards, game cards, books, magazines, strategy
guides, computer hardware, computer accessories, toys and action figures; Retail
store services and online retail store services provided via a global computer
network featuring new and used computer, video and electronic games, video game
consoles, hand-held video game players, digital media players and recorders,
videos, DVDs, movies, role-playing cards, game cards, books, magazines, strategy
guides, computer hardware, computer accessories, toys and action figures  
ELBO-US111   INDIE GAME CHALLENGE and Design   7/16/2009   77/782,472   3/9/2010
  3,757,188   REGISTERED   041   CLASS   DESCRIPTION               041  
Providing online video and computer game contests, competitions and tournaments;
providing a web site featuring on-line video and computer games   ELBO-117/US  
POWERUP REWARDSXP   2/7/2013   85/843,536   1/21/2014   4,472,424   REGISTERED  
35

 

Page 13



--------------------------------------------------------------------------------

REFERENCE #

 

MARK

     

FILED

 

APP #

 

REG DT

 

REG #

 

STATUS

 

CLASSES

  CLASS   DESCRIPTION               35   Promoting the sale of goods of others
through the administration of a customer incentive award and discount program
featuring discounts on new and used computer, video and electronic games, video
game consoles, hand-held video game players, digital media players and
recorders, videos, DVDs, movies, role-playing cards, game cards, books,
magazines, strategy guides, computer hardware, computer accessories, toys and
action figures; Retail store services and online retail store services provided
via a global computer network featuring new and used computer, video and
electronic games, video game consoles, hand-held video game players, digital
media players and recorders, videos, DVDs, movies, role-playing cards, game
cards, books, magazines, strategy guides, computer hardware, computer
accessories, toys and action figures   ELBO-US113   RECHARGED     10/29/2009  
77/860,050   1/18/2011   3,909,058   REGISTERED  

009, 028,

035

  CLASS   DESCRIPTION               035   Retail stores and online retail store
services featuring used, repaired, recycled and refurbished video game consoles,
hand-held gaming units, portable gaming units and accessories therefor     009  
computer, video and electronic game hardware, namely used, repaired, recycled
and refurbished computer and video game consoles for use with an external
display screen or monitor; hand-held gaming units for playing electronic games
for use with an external display screen or monitor; portable gaming units,
namely, portable computer game consoles for use with an external display screen
or monitor; portable handheld units for playing electronic games for use with
external display screen or monitor; and accessories therefore, namely, computer
programs for video and computer games, handheld joy stick units for playing
video games     028   hand-held units for playing video games other than those
adapted for use with an external screen or monitor   ELBO-114/US  
RECHARGED (Stylized) and Design     11/16/2009   77/873,113   3/15/2011  
3,932,114   REGISTERED  

009, 028,

035

  CLASS   DESCRIPTION               035   retail stores and online retail store
services featuring used, repaired, recycled and refurbished video game consoles,
hand-held gaming units, portable gaming units and accessories therefor     009  
computer, video and electronic game hardware, namely used, repaired, recycled
and refurbished computer and video game consoles for use with an external
display screen or monitor; hand-held gaming units for playing electronic games
for use with an external display screen or monitor; portable gaming units,
namely, portable computer game consoles for use with an external display screen
or monitor; portable handheld units for playing electronic games for use with
external display screen or monitor; and accessories therefore, namely, computer
programs for video and computer games, handheld joy stick units for playing
video games     028   hand-held units for playing video games other than those
adapted for use with an external screen or monitor   ELBO-US44   RHINO Design  
  1/5/2005   78/542,569   8/1/2006   3,122,825   REGISTERED   35   CLASS  
DESCRIPTION               35   RETAIL STORE, ONLINE RETAIL STORE AND ELECTRONIC
CATALOGUE SERVICES FEATURING AUDIO-VIDEO RECORDINGS OF FILMS, RETAIL STORE,
ONLINE RETAIL STORE AND ELECTRONIC CATALOGUE SERVICES FEATURING AUDIO-VIDEO
RECORDINGS OF FILMS, MOVIES, PRE-RECORDED VIDEO CASSETTES, DIGITAL VERSATILE
DISCS OR DVDS, ELECTRONIC AND COMPUTERIZED VIDEO GAMES AND ASSOCIATED ELECTRONIC
EQUIPMENT AND ACCESSORIES, GAME BOOKS, MAGAZINES, TOYS, FOODSTUFFS, CLOTHING
FEATURING T-SHIRTS AND HEADGEAR, COMPUTER SOFTWARE AND HARDWARE, AND RELATED
HOME ENTERTAINMENT PRODUCTS AND EQUIPMENT; RETAIL STORE SERVICES FEATURING
MOVIES, FILMS, MOTION PICTURES PRE-RECORDED VIDEO CASSETTES, DIGITAL VIDEO DISCS
OR DVDS, AND ELECTRONIC AND COMPUTERIZED VIDEO GAME TRADING   ELBO-US45  
RHINO VIDEO GAMES (Stylized)         9/4/2001   2,485,098   REGISTERED   35  
CLASS   DESCRIPTION               35   Retail store services and on-line retail
store services via a global computer network featuring new and used electronic,
computer and video games, and game system  

 

Page 14



--------------------------------------------------------------------------------

REFERENCE #

 

MARK

     

FILED

 

APP #

 

REG DT

 

REG #

 

STATUS

 

CLASSES

ELBO-US33   Stylized BUNNY Device in Black/White/Pink   3/24/2009   77/697,496  
12/22/2009   3,729,939   REGISTERED   035   CLASS   DESCRIPTION              
035   retail store services and online retail store services provided via a
global computer network featuring computer, video and electronic games,
electronic board games, hand-held electronic entertainment hardware and
software, CDs, DVDs, movies, books, magazines, strategy guides, computer
hardware, computer accessories, toys and action figures; promoting the sale of
computer, video and electronic games, electronic board games, hand-held
electronic entertainment hardware and software, CDs, DVDs, movies, books,
magazines, strategy guides, computer hardware, computer accessories, toys and
action figures through the administration of a customer incentive award program
  ELBO-US28   THE ELECTRONICS BOUTIQUE (Stylized)   3/11/1985   73/526,120  
1/13/1987   1,425,236   REGISTERED   035   CLASS   DESCRIPTION               035
  RETAIL STORE SERVICES OF ELECTRIC PRODUCTS, NAMELY: (( COMPUTERS, PERSONAL
COMPUTERS, )) COMPUTER SOFTWARE, DISC DRIVES, (( PRINTERS, MONITORS,)) MODEMS,
COMPUTER BOOKS, COMPUTER MAGAZINES, VIDEO SOFTWARE, JOY STICKS, COVERS, PRINTER
RIBBONS, BLANK FLOPPY DISCS, WATCHES, RADIOS, (( TAPE RECORDERS, TELEVISION
SETS, COMBINATION TELEVISION SETS AND RADIOS, CHILDREN’S RADIOS,)) CALCULATORS,
(( CLOCKS, )) AND BATTERIES         END OF REPORT       TOTAL ITEMS SELECTED =  
  75

 

Page 15



--------------------------------------------------------------------------------

PROJECT KANGAROO    PRIVILEGED/CONFIDENTIAL TRADEMARK SCHEDULE   

 

TRADEMARK

  

COUNTRY

  

FILE DATE

   APP. NO.      REG. DATE      REG. NO.     

STATUS

  

Term/Renewals

KONGREGATE

   ALBANIA    6/8/2007      983,020         6/8/2007         983,020      
REGISTERED    To be renewed upon renewal of International Registration with WIPO
(“WIPO Renewal”)

KONGREGATE

   ANTIGUA & BARBUDA    6/8/2007      983,020         6/8/2007         983,020
      REGISTERED    WIPO Renewal

KONGREGATE

   ARMENIA    6/8/2007      983,020         11/16/2009         983,020      
REGISTERED    WIPO Renewal

KONGREGATE

   AUSTRALIA    6/8/2007      983,020         6/8/2007         1,275,523      
REGISTERED    WIPO Renewal

KONGREGATE

   AZERBAIJAN    6/8/2007      983,020         6/8/2007         983,020      
REGISTERED    WIPO Renewal

KONGREGATE

   BELARUS    6/8/2007      983,020         6/8/2007         983,020      
REGISTERED    WIPO Renewal

KONGREGATE

   BHUTAN    6/8/2007      983,020         6/8/2007         983,020      
REGISTERED    WIPO Renewal

KONGREGATE

   BOTSWANA    6/8/2007      983,020         6/8/2007         983,020      
REGISTERED    WIPO Renewal

KONGREGATE

   CANADA    6/8/2007      1,350,833         5/10/2010         766,245      
REGISTERED    5/10/2025 - Renewal due

KONGREGATE

   CHINA    6/8/2008      983,020         6/8/2008         983,020      
REGISTERED    WIPO Renewal

KONGREGATE

   CROATIA    6/8/2007      983,020         6/8/2007         983,020      
REGISTERED    WIPO Renewal

KONGREGATE

   CUBA    6/8/2007      983,020         6/8/2007         983,020      
REGISTERED    WIPO Renewal

KONGREGATE

   EUROPEAN UNION (CTM)    6/8/2007      983020         6/8/2007         983,020
      REGISTERED    WIPO Renewal

KONGREGATE

   FEDERATION OF RUSSIA    6/8/2007      983,020         10/6/2009        
983,020       REGISTERED    WIPO Renewal

KONGREGATE

   GEORGIA    6/8/2007      983,020         11/27/2009         983,020      
REGISTERED    WIPO Renewal

KONGREGATE

   ICELAND    6/8/2007      983,020         6/8/2007         983,020      
REGISTERED    WIPO Renewal

KONGREGATE

   IRAN    6/8/2007      983,020         6/8/2007         983,020      
REGISTERED    WIPO Renewal

KONGREGATE

   JAPAN    6/8/2007      983,020         6/8/2007         983,020      
REGISTERED   

Second Installment of Fees

due - payment in process

KONGREGATE

   KENYA    6/8/2007      983,020         6/8/2007         983,020      
REGISTERED    WIPO Renewal

KONGREGATE

   LESOTHO    6/8/2007      983,020         6/8/2007         983,020      
REGISTERED    WIPO Renewal

KONGREGATE

   LIECHTENSTEIN    6/8/2007      983,020         6/8/2007         983,020      
REGISTERED    WIPO Renewal

KONGREGATE

   MACEDONIA    6/8/2007      983,020         6/8/2007         983,020      
REGISTERED    WIPO Renewal

KONGREGATE

   MOLDOVA    6/8/2007      983,020         6/8/2007         983,020      
REGISTERED    WIPO Renewal

KONGREGATE

   MONACO    6/8/2007      983,020         6/8/2007         983,020      
REGISTERED    WIPO Renewal

KONGREGATE

   MONGOLIA    6/8/2007      983,020         6/8/2007         983,020      
REGISTERED    WIPO Renewal

KONGREGATE

   MONTENEGRO    6/8/2007      983,020         6/8/2007         983,020      
REGISTERED    WIPO Renewal

KONGREGATE

   MOROCCO    6/8/2007      983,020         6/8/2007         983,020      
REGISTERED    WIPO Renewal

KONGREGATE

   MOZAMBIQUE    6/8/2007      983,020         6/8/2007         983,020      
REGISTERED    6/8/2012 - Affidavit of Use due

KONGREGATE

   NAMIBIA (S.W. AFRICA)    6/8/2007      983,020         6/8/2007        
983,020       REGISTERED    WIPO Renewal

KONGREGATE

   NETHERLANDS ANTILLES    6/8/2007      983,020         6/8/2007        
983,020       REGISTERED    WIPO Renewal



--------------------------------------------------------------------------------

Confidential - Project Kangaroo - Accessed by Michael Nichols on 31-Dec-2010
3:47:24 PM EST

 

KONGREGATE    NORTH KOREA    6/8/2007      983,020         6/8/2007        
983,020       REGISTERED    WIPO Renewal KONGREGATE    NORWAY    6/8/2007     
983,020         7/10/2009         983,020       REGISTERED    WIPO Renewal
KONGREGATE    SERBIA    6/8/2007      983,020         6/8/2007         983,020
      REGISTERED    WIPO Renewal KONGREGATE    SIERRA LEONE    6/8/2007     
983,020         6/8/2007         983,020       REGISTERED    WIPO Renewal
KONGREGATE    SINGAPORE    6/8/2007      983,020         6/8/2007        
983,020       REGISTERED    WIPO Renewal KONGREGATE    SOUTH KOREA    6/8/2007
     983,020         4/7/2010         983,020       REGISTERED    WIPO Renewal
KONGREGATE    SWAZILAND    6/8/2007      983,020         6/8/2007        
983,020       REGISTERED    WIPO Renewal KONGREGATE    SWITZERLAND    6/8/2007
     983,020         6/8/2007         983,020       REGISTERED    WIPO Renewal
KONGREGATE    SYRIA    6/8/2007      983,020         6/8/2007         983,020   
   REGISTERED    WIPO Renewal KONGREGATE    TURKEY    6/8/2007      983,020   
     6/8/2007         983,020       REGISTERED    WIPO Renewal KONGREGATE   
UKRAINE    6/8/2007      983,020         6/8/2007         983,020      
REGISTERED    WIPO Renewal KONGREGATE    UNITED STATES    12/8/2006     
77/060,146             ABANDONED    Class 42-remaining from original
application, post divisional filing. Client instructed to allow application to
abandon by not filing a Statement of Use KONGREGATE    UNITED STATES   
12/8/2006      77/976,662         4/7/2009         3,604,238       REGISTERED   
4/7/2014-2015-Filing period for Declaration Under Sections 8 & 15 KONGREGATE   
VIETNAM    6/8/2007      983,020         6/8/2007         983,020      
REGISTERED    WIPO Renewal KONGREGATE    WIPO            6/8/2007        
983,020       REGISTERED    6/8/2012 Dependency Period Ends; 6/8/2017 Renewal
due KONGREGATE    ZAMBIA    6/8/2007      983,020         6/8/2007        
983,020       REGISTERED    WIPO Renewal



--------------------------------------------------------------------------------

TRADEMARK OWNERSHIP SEARCH: Simply Mac, Inc.

 

     Serial Number    Reg. Number   

Word Mark

   Check Status    Live/Dead    Page  

1

   77677122    3679467    S FACTOR    TARR    LIVE      1   

2

   77677145    3691829    SIMPLY ANSWERS    TARR    LIVE      2   

3

   85102417       NUBS    TARR    DEAD      3   

4

   85183429    4095384    JUICEBOX    TARR    DEAD      4   

 

Page i



--------------------------------------------------------------------------------

S FACTOR

 

Word Mark   S FACTOR Goods and Services   IC 035. US 100 101 102. G & S: RETAIL
STORE SERVICES FEATURING COMPUTERS, PRINTERS, HEADPHONES, PERSONAL DATA
ASSISTANTS (PDAS), COMPACT MUSIC DEVICES, SOFTWARE, MEMORY CARDS, AND OTHER
COMPUTER ACCESSORES. FIRST USE: 20071015. FIRST USE IN COMMERCE: 20071015
Standard Characters Claimed   Mark Drawing Code   (4) STANDARD CHARACTER MARK
Trademark Search Facility Classification Code   LETS-1 S A single letter,
multiples of a single letter or in combination with a design Serial Number  
77677122 Filing Date   February 24, 2009 Current Basis   1A Original Filing
Basis   1A Published for Opposition   June 23, 2009 Registration Number  
3679467 Registration Date   September 8, 2009 Owner   (REGISTRANT) Simply Mac,
Inc. CORPORATION UTAH 3939 South Wasatch Drive Salt Lake City UTAH 84121
Attorney of Record   L. Grant Foster Type of Mark   SERVICE MARK Register  
PRINCIPAL Live/Dead Indicator   LIVE

 

1



--------------------------------------------------------------------------------

SIMPLY ANSWERS

 

Word Mark   SIMPLY ANSWERS Goods and Services   IC 041. US 100 101 107. G & S:
TRAINING SERVICES FOR COMPUTERS, COMPUTER ACCESSORIES, AND SOFTWARE. FIRST USE:
20071015. FIRST USE IN COMMERCE: 20071015 Standard Characters Claimed   Mark
Drawing Code   (4) STANDARD CHARACTER MARK Serial Number   77677145 Filing Date
  February 24, 2009 Current Basis   1A Original Filing Basis   1A Published for
Opposition   July 21, 2009 Registration Number   3691829 Registration Date  
October 6, 2009 Owner   (REGISTRANT) Simply Mac, Inc. CORPORATION UTAH 3939
South Wasatch Drive Salt Lake City UTAH 84121 Attorney of Record   L. Grant
Foster Type of Mark   SERVICE MARK Register   PRINCIPAL Live/Dead Indicator  
LIVE

 

2



--------------------------------------------------------------------------------

Nubs

 

Word Mark   NUBS Goods and Services   (ABANDONED) IC 009. US 021 023 026 036
038. G & S: Earphones and headphones. FIRST USE: 20100701. FIRST USE IN
COMMERCE: 20100802

Standard Characters Claimed

  Mark Drawing Code   (4) STANDARD CHARACTER MARK Serial Number   85102417
Filing Date   August 6, 2010 Current Basis   1A Original Filing Basis   1A Owner
  (APPLICANT) Simply Mac, Inc. CORPORATION UTAH 3939 South Wasatch STE 1 Salt
Lake City UTAH 84124 Attorney of Record   Eric Westerberg Type of Mark  
TRADEMARK Register   PRINCIPAL Live/Dead Indicator   DEAD Abandonment Date   May
23, 2011

 

3



--------------------------------------------------------------------------------

juicebox

 

Word Mark   JUICEBOX Goods and Services   (CANCELLED) IC 009. US 021 023 026 036
038. G & S: Battery and battery charger for use with portable electronic
devices, namely, music players, video players, smartphones, tablet computers,
and notebook computers. FIRST USE: 20100924. FIRST USE IN COMMERCE: 20100924
Standard Characters Claimed   Mark Drawing Code   (4) STANDARD CHARACTER MARK
Serial Number   85183429 Filing Date   November 23, 2010 Current Basis   1A
Original Filing Basis   1A Published for Opposition   June 21, 2011 Registration
Number   4095384 Registration Date   February 7, 2012 Owner   (REGISTRANT)
Simply Mac, Inc. CORPORATION UTAH 2558 Wilmington Ave 3939 S Wasatch Dr., suite
1 Salt Lake City UTAH 84124 Attorney of Record   Eric Westerberg Type of Mark  
TRADEMARK Register   PRINCIPAL Live/Dead Indicator   DEAD Cancellation Date  
November 19, 2013

 

4